Exhibit 10.5

PURCHASE AND SALE AGREEMENT

AND ESCROW INSTRUCTIONS



BY AND BETWEEN

SELLER:

3100 Creekside Investors, LLC,

a Delaware limited liability company

 

 

BUYER:

Plymouth Industrial REIT, Inc.,
a Maryland corporation

Dated as of: June 30, 2014

 

 

PURCHASE AND SALE AGREEMENT and escrow instructions

Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow
Instructions (this “Agreement”) as of the Effective Date. In consideration of
the mutual covenants set forth herein, Seller agrees to sell, convey, assign and
transfer the Property to Buyer, and Buyer agrees to buy the Property from
Seller, on the terms and conditions set forth in this Agreement.

1.     DEFINED TERMS. The terms listed below shall have the following meanings
throughout this Agreement:

Approvals: All permits, licenses, franchises, certifications, authorizations,
approvals and permits issued by any governmental or quasi-governmental
authorities for the ownership, operation, use and occupancy of the Property or
any part thereof, excluding applications for development approvals that have
been denied. Business Day: Any day that is not a Saturday or Sunday or a legal
holiday in the state in which the Real Property is located. Broker: CBRE, Inc.
Buyer: Plymouth Industrial REIT, Inc., a Maryland corporation Buyer’s Address:
Plymouth Industrial REIT, Inc.   260 Franklin Street – 19th Floor   Boston, MA
02109   Attn:  Pendleton White, Jr.   Telephone:   (617) 340-3861  
Email:  pen.white@plymouthrei.com       With a copy to:       Brown Rudnick LLP
  One Financial Center   Boston, MA 02111   Attn:  Kevin P. Joyce, Esq.  
Attn:  Paul C. Laudano, Esq.   Telephone:  (617) 856-8342 (KPJ)  
                   (617) 856-8518 (PCL)   Email:  kjoyce@brownrudick.com  
            plaudano@brownrudick.com     Closing: The consummation of the sale
and purchase of the Property, as described in Section 8 below.

-1-

 

 

Closing Date: The date which is the later to occur of (a) thirty (30) days
following the initial public offering made by Buyer (or its assignee or
designated affiliate), and (b) July 30, 2014 (the “Scheduled Closing Date”) but
in no event later than September 30, 2014, subject, however, to extension
pursuant to Section 8(d).  Buyer shall keep Seller reasonably informed of the
status of its initial public offering. Contingency Period: The period commencing
on the Effective Date and expiring at 5:00 p.m. (Eastern) on the date which is
thirty (30) days (the “Scheduled Contingency Expiration Date”) thereafter,
subject, however, to extension pursuant to Section 4. Deposit: One Hundred Fifty
Thousand and 00/100 Dollars ($150,000.00) (the “Initial Deposit”) together with
any increase to the same if Buyer deposits the additional sum of One Hundred
Fifty Thousand Dollars and 00/100 ($150,000.00) (“Extension Deposit”) with
Escrow Holder pursuant to and subject to the terms of Section 2, Section 4 and
Section 8. Domain Rights: All rights, control and ownership of the Websites, and
all intellectual property rights and interests relating thereto or arising
therefrom. Effective Date: June ___, 2014 Escrow Holder: Commonwealth Land Title
Insurance Company, a division of Fidelity National Financial     Escrow Holder’s
Address: Commonwealth Land Title Insurance Company   Commercial Services   265
Franklin Street   Boston, MA 02110   Attn:  Robert J. Capozzi, Esq.  
Telephone:  617-619-4804   Facsimile:   617-619-0375  
Email:  robert.capozzi@fnf.com         Exhibits: Exhibit A – Legal Description
of the Land   Exhibit B – Documents   Exhibit C – Tenant Estoppel   Exhibit D –
Deed   Exhibit E – Bill of Sale   Exhibit F – Assignment of Leases   Exhibit G –
Assignment of Contracts   Exhibit H – FIRPTA Affidavit

-2-

 

 

  Exhibit I – Audit Letter   Exhibit J – Seller's Closing Certificate   Exhibit
J-1 – Buyer’s Closing Certificate   Exhibit K – Existing Contracts   Exhibit L –
List of Leases   Exhibit M – Disclosures       Existing Contracts: All written
brokerage (other than the brokerage agreement regarding the sale of the Property
to Buyer), service, maintenance, operating, repair, supply, purchase,
consulting, professional service, advertising and other contracts to which
Seller, or its agents, representatives, employees or predecessors-in-interest is
a party, relating to the operation or management of the Property (but excluding
insurance contracts and any recorded documents evidencing the Permitted
Exceptions).     Improvements: All buildings and other improvements owned by
Seller located on or affixed to the Land, including, without limitation, the
existing buildings containing approximately 340,000 rentable square feet (the
“Building”) and the existing parking lots, together with all mechanical systems
(including without limitation, all heating, air conditioning and ventilating
systems and overhead doors), electrical equipment, facilities, equipment,
conduits, motors, appliances, boiler pressure systems and equipment, air
compressors, air lines, gas-fixed unit heaters, baseboard heating systems, water
heaters and water coolers, plumbing fixtures, lighting systems (including all
fluorescent and mercury vapor fixtures), transformers, switches, furnaces, bus
ducts, controls, risers, facilities, installations and sprinkling systems to
provide fire protection, security, heat, air conditioning, ventilation, exhaust,
electrical power, light, telephone, storm drainage, gas, plumbing,
refrigeration, sewer and water thereto, all internet exchange facilities,
telecommunications networks and facilities base IP, conduits, fiber optic
cables, all cable television fixtures and antenna, elevators, escalators,
incinerators, disposals, rest room fixtures and other fixtures, equipment,
motors and machinery located in or upon the Building, and other improvements now
or hereafter on the Land.

-3-

 

 

Intangible Property: All intangible property now or on the Closing Date owned by
Seller in connection with the Real Property or the Personal Property including
without limitation all of Seller’s right, title and interest in and to all
environmental reports, soil reports, utility arrangements (except as expressly
set forth herein), warranties, guarantees, indemnities, claims, licenses,
applications, permits, governmental approvals, plans, drawings, specifications,
surveys, maps, engineering reports and other technical descriptions, books and
records, licenses, authorizations, applications, permits and all other
Approvals, Domain Rights, Websites, insurance proceeds and condemnation awards,
Seller’s right, title and interest in all Approved Contracts relating to the
Real Property or the Personal Property, or any part thereof (but not Seller’s
obligations under any Rejected Contracts (as hereinafter defined)), and all
other intangible rights used in connection with or relating to the Real Property
or the Personal Property or any part thereof. Land: That certain approximately
16.852 acres of land, located in the City of Lockbourne, Franklin County, Ohio,
more particularly described in Exhibit A hereto, together with all rights and
interests appurtenant thereto, including, without limitation, any water and
mineral rights, development rights, air rights, easements and all rights of
Seller in and to any strips and gores, alleys, passages or other rights-of-way.
Leases: The leases and/or licenses of space in the Property in effect on the
date hereof as listed on the rent roll attached hereto as Exhibit L, together
with leases of space in the Property entered into after the date hereof in
accordance with the terms of this Agreement, together with all amendments and
guaranties thereof. Permitted Exceptions: All of the following:  applicable
zoning and building ordinances and land use regulations for which there is no
violation, the lien of taxes and assessments not yet delinquent, any exclusions
from coverage set forth in the jacket of any Owner's Policy of Title Insurance,
any exceptions caused by Buyer, its agents, representatives or employees, the
rights of the tenants, as tenants only, under the Leases, public utility
easements of record without encroachment by any of the Improvements, and any
matters deemed to constitute Permitted Exceptions under Section 5(d) hereof.
Personal Property: Any and all personal property owned by Seller (if any) and
located on the Real Property. Property: The Real Property, the Personal
Property, the Approved Contracts (as defined in Section 4), the Leases and the
Intangible Property. Purchase Price: Eleven Million Five Hundred Thousand and
00/100 Dollars ($11,500,000.00)

-4-

 

 

Real Property: The Land and the Improvements. Seller: 3100 Creekside Investors,
LLC Seller’s Address: 3100 Creekside Investors, LLC   c/o High Street Realty
Company, LLC 53 State Street, 38th Floor Boston, MA  02109   Attn:  Kimberly
Cinnamond   Telephone:  617-737-4530   Email:  kcinnamond@hsrealtyco.com      
With a copy to:   Drinker Biddle & Reath LLP   One Logan Square, Ste. 2000
Philadelphia, PA 19103-6996 Attn:  Lisa A. Sher   Telephone: 215-988-3345  
Email:  lisa.sher@dbr.com     Tenant Inducement Costs: All third-party payments,
costs and expenses required to be paid or provided by Seller, as landlord,
pursuant to a Lease which is in the nature of a tenant inducement, including
tenant improvement costs, tenant allowances, building lease buyout costs,
landlord's work costs, brokerage commissions, reimbursement of tenant moving
expenses and other out-of-pocket costs. Title Company: Commonwealth Land Title
Insurance Company   Commercial Services   265 Franklin Street   Boston, MA 02110
  Attn:  Robert J. Capozzi, Esq.   Telephone:  617-619-4804  
Facsimile:  617-619-0375   Email:  robert.capozzi@fnf.com     Websites: All
domain names, web addresses and websites in which Seller has an interest solely
relating to the Property or any portion thereof, including, but not limited to,
any other name given to the Property.

 

-5-

 

 

2. DEPOSIT AND PAYMENT OF PURCHASE PRICE; INDEPENDENT CONSIDERATION. Unless this
Agreement terminates prior to the expiration of the Contingency Period, upon the
expiration of the Contingency Period, Buyer shall deposit the Initial Deposit
with Escrow Holder, at Escrow Holder’s office, by check or by wire transfer,
funds in the amount of the Initial Deposit as a deposit on account of the
Purchase Price. Immediately upon Escrow Holder’s receipt of the Initial Deposit
(and, if applicable, the Extension Deposit), Escrow Holder shall place the same
in an single interest-bearing account reasonably acceptable to Buyer, the
interest to accrue to Buyer, except if the Deposit is payable to Seller under
Section 11(a) below (any subsequent references herein to the Deposit shall be
deemed to include any interest accrued thereon). The Deposit (as and when paid
to Escrow Holder) shall be held by Escrow Holder in accordance with this
Agreement, and, if applicable, in accordance with Escrow Holder's standard form
of escrow agreement which Buyer and Seller agree to execute in addition to this
Agreement. Unless and until the Extension Deposit has been made by Buyer,
references in this Agreement to “Deposit” shall mean the Initial Deposit and any
interest which accrues thereon.

If the transactions contemplated hereby close as provided herein, the Deposit
shall be paid to Seller and shall be credited toward the Purchase Price and
Buyer shall pay through escrow to Seller the balance of the Purchase Price net
of all prorations and other adjustments provided for in this Agreement. If this
Agreement is terminated pursuant to the terms hereof or if the transactions do
not close, the Deposit shall be returned to Buyer or delivered to Seller as
otherwise specified in this Agreement.

Notwithstanding anything in this Agreement to the contrary, One Hundred and
No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Holder for
delivery by the Escrow Holder to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement. At Closing, the Independent Contract Consideration shall not be
applied to the Purchase Price.

3. DELIVERY OF MATERIALS FOR REVIEW. On or before the date which is five (5)
days after the Effective Date, Seller shall deliver to Buyer at Buyer’s address
set forth in Section 1 above, the materials listed on Exhibit B (collectively,
the “Documents”) for Buyer's review, to the extent the same are in Seller's
possession or reasonable control. In the alternative, at Seller’s option and
within the foregoing five (5) day period, Seller may make the Documents
available to Buyer on a secure web site, and in such event, Buyer agrees that
any item to be delivered by Seller under this Agreement shall be deemed
delivered to the extent available to Buyer on such secured web site. Without
limitation on the foregoing, Seller shall make any other documents, files and
information reasonably requested by Buyer concerning the Property and which are
in Seller’s possession or reasonable control available for Buyer’s inspection at
Seller’s general offices or such other location as shall be mutually convenient
to the parties.

4. CONTINGENCIES. Buyer’s obligation under this Agreement to purchase the
Property and consummate the transactions contemplated hereby is subject to and
conditioned upon, among other things, the satisfaction or waiver by Buyer, in
its sole and absolute discretion and in the manner hereinafter provided, of each
of the contingencies (individually, a “Contingency”, and collectively, the
“Contingencies”) set forth in this Section 4 in each case within the Contingency
Period.

-6-

 

 

(a) Property Review. Beginning on the Effective Date and continuing until the
expiration of the Contingency Period, Seller shall have given Buyer an
opportunity to conduct its due diligence review, investigation and analysis of
the Property (the “Due Diligence Review”) independently or through agents of
Buyer's own choosing, and Buyer shall have completed and shall be satisfied, in
Buyer’s sole and absolute discretion, with Buyer’s Due Diligence Review, which
may include, but shall not necessarily be limited to, Buyer’s review,
investigation and analysis of: (i) all of the Documents; (ii) the physical
condition of the Property; (iii) the adequacy and availability at reasonable
prices of all necessary utilities, including, without limitation, the services
necessary to operate the Improvements for Buyer’s intended use of the Property;
(iv) the adequacy and suitability of applicable zoning and Approvals; (v) the
Leases and the obligations from and to the tenants thereunder; (vi) market
feasibility studies; and (vii) such tests and inspections of the Property as
Buyer may deem necessary or desirable.

(b) Environmental Audit. On or before the expiration of the Contingency Period,
Buyer shall have completed to the satisfaction of Buyer, in its sole and
absolute discretion, and at its sole cost and expense, an environmental audit
and assessment of the Real Property (the “Environmental Audit”), including but
not limited to the performance of such tests and inspections as Buyer may deem
necessary or desirable, subject to the terms and provisions hereof, in order to
determine the presence or absence of any Hazardous Materials (as defined in
Section 12(i) hereof).

(c) Tenant Estoppel. On or before the expiration of the Contingency Period,
Buyer shall have received an estoppel certificate substantially in the form
attached hereto as Exhibit C (the “Tenant Estoppel”), executed by each tenant
under each of the Leases with respect to the status of such Lease, rent
payments, tenant improvements, lease defaults and other matters relating to such
Lease, and disclosing no defaults, disputes or other matters objectionable to
Buyer in its sole and absolute discretion.

(d) Board Approval. On or before the expiration of the Contingency Period, Buyer
shall have obtained approval for the transaction contemplated by this Agreement
from its Board of Directors (“Board Approval”).

The foregoing Due Diligence Review, Environmental Audit, Tenant Estoppel and
Board Approval Contingencies are solely for Buyer’s benefit and only Buyer may
determine such Contingencies to be satisfied or waived in writing. Buyer shall
have the Contingency Period in which to satisfy or waive such Contingencies by
delivering written notice to Seller with a copy to Escrow Holder. A Contingency
shall be deemed not to have been satisfied or waived by Buyer unless prior to
the expiration of the Contingency Period, Buyer shall deliver to Seller a
written notice to such effect (each such notice being herein referred to as an
“Approval Notice”). If, at any time during the Contingency Period, Buyer
determines in its sole and absolute discretion that a Phase II Environmental
Site Assessment is necessary to determine whether the Contingencies have been
satisfied, Buyer shall have the right to extend the Contingency Period for an
additional thirty (30) days so that the Contingency Period will expire at 5:00
p.m. (Eastern) on the date which is sixty (60) days after the Effective Date;
Buyer may exercise this extension right by delivering written notice to Seller
on or before 5:00 p.m. (Eastern) on the Scheduled Contingency Expiration Date.
During the Contingency Period, Seller shall have the right to review and
approve, in Seller’s sole discretion, any request by Buyer to conduct invasive
testing. In the event that Buyer requests such invasive testing, Seller shall
approve or deny such request within five (5) Business Days of such request.

-7-

 

 

If Buyer provides an Approval Notice for each of the Contingencies, then the
Contingencies shall be deemed satisfied or waived and the parties shall, subject
to the satisfaction of all other terms and conditions applicable to the
respective parties’ obligations hereunder, be obligated to proceed to Closing.
If Buyer does not provide an Approval Notice with respect to any or all of the
Contingencies during the Contingency Period, then such Contingency(ies) shall be
deemed not satisfied or waived, and this Agreement shall automatically terminate
and be of no further force and effect at the end of the Contingency Period
without the further action of either party. During the Contingency Period Buyer
may elect not to purchase the Property for any reason or for no reason
whatsoever, all in Buyer's sole and absolute discretion. Upon any such
termination, Escrow Holder shall return the Deposit (if any) (less the
Independent Contract Consideration) to Buyer and, except for those provisions of
this Agreement which expressly survive the termination of this Agreement, the
parties hereto shall have no further obligations hereunder.

With respect to the Existing Contracts only, prior to the expiration of the
Contingency Period, Buyer may furnish Seller with a written notice of the
contracts and agreements (the “Approved Contracts”) which Buyer has elected to
assume at the Closing. All Existing Contracts not included in any such notice
shall be excluded from the Property to be conveyed to Buyer, and are herein
respectively referred to as the “Rejected Contracts”, and, if Buyer fails to
deliver such notice, all Existing Contracts shall be deemed Rejected Contracts.
Seller shall at Seller’s sole cost and expense terminate on or before the
Closing Date all Rejected Contracts and shall deliver to Buyer evidence
reasonably satisfactory to Buyer of Seller’s termination on or prior to Closing
of all Rejected Contracts. Notwithstanding anything contained herein to the
contrary, Seller agrees to cause any existing property management agreements and
any leasing listing agreements to be terminated effective as of the Closing Date
and Seller shall be solely responsible for any fees or payments due thereunder.

5. TITLE COMMITMENT; SURVEY; SEARCHES. Buyer’s obligation to purchase the
Property and to consummate the transactions contemplated hereby shall also be
subject to and conditioned upon Buyer’s having approved the condition of title
to the Property and a survey of the Real Property in the manner provided for in
this Section 5.

(a) Title Commitment. On or before the date which is ten (10) days after the
Effective Date, Seller shall cause the Title Company to deliver a commitment
(the “Title Commitment”) to Buyer for the Title Policy (as defined in Section 6
hereof), issued by the Title Company showing Seller as the owner of good and
indefeasible fee simple title to the Real Property, together with legible copies
of all documents (“Exception Documents”) referred to in Schedule B of the Title
Commitment.

(b) Survey. On or before the date which is five (5) days after the Effective
Date, Seller shall deliver Seller’s existing ALTA/ACSM survey of the Real
Property to Buyer, and Seller shall cooperate with Buyer to obtain, at Buyer's
sole cost and expense, an update of Seller’s existing survey from a surveyor
licensed in the State of Ohio, which shall be certified to Buyer, Title Company
and Buyer’s lender (if applicable) with a certification in accordance with the
“Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly
established and adopted by ALTA and NSPS in 2011 and including items 1, 2, 3, 4,
6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 11(b), 13, 14, 16, 17, 18, 20
and 21 ($1,000,000.00 minimum) of Table A (the “Survey”).

-8-

 

 

(c) Searches. Buyer may obtain, at its sole cost and expense, current UCC, tax
lien and judgment searches with respect to Seller liens, security interests and
adverse claims affecting the Seller’s interest in the Real Property and/or the
Personal Property (collectively, “Searches”).

(d) Permitted/Unpermitted Exceptions. Buyer shall have the right, up until on or
before seven (7) days before the end of the Contingency Period, to object in
writing (“Buyer’s Exception Notice”) to any title matters that are not Permitted
Exceptions which are disclosed in the Title Commitment or Survey (herein
collectively called “Liens”). Unless Buyer shall timely object to the Liens,
such Liens shall be deemed to constitute additional Permitted Exceptions. Any
exceptions which are timely objected to by Buyer shall be herein collectively
called the “Title Objections.” If, on or before two (2) Business Days before the
end of the Contingency Period, Seller fails to cause or covenant to Buyer in
writing to remove or endorse over any Title Objections prior to the Closing in a
manner satisfactory to Buyer in its sole and absolute discretion (Seller having
no obligation to agree to cure or correct any such Title Objections), Buyer may
elect, prior to the expiration of the Contingency Period to either (a) terminate
this Agreement by giving written notice to Seller and Escrow Holder or by
failing to deliver the Approval Notice in accordance with Section 4, in either
of which event the Deposit shall be paid to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for those
obligations which expressly survive the termination of this Agreement, or (b)
waive such Title Objections, in which event such Title Objections shall be
deemed additional “Permitted Exceptions” and the Closing shall occur as herein
provided without any reduction of or credit against the Purchase Price. Buyer
shall have the right to amend Buyer’s Exception Notice (“Buyer’s Amended
Exception Notice”) to object to any title matters that are not Permitted
Exceptions which are disclosed in any supplemental reports or updates to the
Title Commitment or Survey delivered to Buyer after the end of the Contingency
Period (which title matters were not reflected in the Title Commitment or Survey
provided to Buyer prior to the end of the Contingency Period) provided that
Buyer objects to the same within five (5) days after Buyer’s receipt of the
applicable supplemental reports or updates to the Title Commitment or Survey but
in no event after Closing. If Seller fails to take the action requested by Buyer
in Buyer’s Amended Exception Notice, Buyer may elect prior to Closing to proceed
under either clause (a) or (b) of the sentence which precedes the immediately
preceding sentence. Notwithstanding anything to the contrary contained in this
Agreement, any Lien which is a financial encumbrance such as a mortgage, deed of
trust, or other debt security, attachment, judgment, lien for delinquent real
estate taxes and delinquent assessments, mechanic’s or materialmen’s lien, which
is outstanding against the Property, or any part thereof, that is revealed or
disclosed by the Title Commitment or any updates thereto and/or the Searches
(herein such matters are referred to as “Financial Encumbrances”) shall in no
event be deemed a Permitted Exception, and Seller hereby covenants to remove all
Financial Encumbrances to which it is a party on or before the Closing Date.

(e) Approved Title and Survey. The condition of title as approved by Buyer in
accordance with this Section 5 is referred to herein as the “Approved Title” and
the Survey as approved by Buyer in accordance with this Section 5 is referred to
herein as the “Approved Survey”.

-9-

 

 

6. DEED; TITLE POLICY. Seller shall convey the Real Property to Buyer by a
limited warranty deed substantially in the form of Exhibit D attached hereto
(the “Deed”). As a condition to Buyer’s obligation to consummate the purchase of
the Property and other transactions contemplated hereby, as of Closing the Title
Company shall be unconditionally committed to issue to Buyer an ALTA extended
coverage Owner’s Policy of Title Insurance in the amount of the Purchase Price,
dated effective as of the date the Deed is recorded and insuring Buyer (or its
nominee or assignee, if applicable) as the owner of good and indefeasible fee
simple title to the Real Property, free from all Financial Encumbrances and
subject to no exceptions other than Permitted Exceptions, together with such
endorsements as required by Buyer in the Buyer's Exception Notice, all in form
and substance satisfactory to Buyer in its sole discretion (the “Title Policy”).
Buyer shall be entitled to request that the Title Company provide such
endorsements (or amendments) to the Title Policy as Buyer may require, provided
that (a) such endorsements (or amendments) shall be at no cost to, and shall
impose no additional liability on, Seller except to the extent agreed to in
writing by Seller and (b) Buyer's obligations under this Agreement shall not be
conditioned upon Buyer's ability to obtain such endorsements except to the
extent the Title Company commits to their issuance prior to the expiration of
the Contingency Period. Seller shall deliver to the Title Company reasonable and
customary instruments, documents, payments, indemnities, releases, evidence of
authority and agreements relating to the issuance of the Title Policy based upon
the requirements of Schedule B of the Title Commitment applicable to Seller,
including without limitation a no lien, gap and possession affidavit in a form
reasonably acceptable to the Title Company (collectively, the “Owner’s
Affidavit”).

7. PRORATIONS. The following prorations shall be made between Seller and Buyer
on the Closing Date, computed with income and expenses for the Closing Date
itself being allocated to Buyer:

(a) Rents Payable Under Leases. The word “Rents” as used herein shall be deemed
to include, without limitation, (i) fixed monthly rents and other fixed charges
payable by the tenants under the Leases, (ii), any amounts payable by the
tenants by reason of provisions of the Leases relating to escalations and
pass-throughs of operating expenses and taxes, and adjustments for increases in
the Consumer Price Index and the like, (iii) any percentage rents payable by the
tenants under the Leases, if any, and (iv) rents or other charges payable by the
tenants under the Leases for services of any kind provided to them (including,
without limitation, making of repairs and improvements, the furnishing of heat,
electricity, gas, water, other utilities and air-conditioning) for which a
separate charge is made.

Seller shall collect and retain all Rents due and payable prior to the Closing
and Buyer shall receive a credit for all such collected Rents allocable to the
period from and after the Closing Date, in each case, to the extent such Rents
are actually received by Seller prior to the Closing Date. Rents collected
subsequent to the Closing Date, net of costs of collection, if any, shall first
be applied to such tenant’s current Rent obligations and then to past due
amounts in the reverse order in which they were due. Subject to the foregoing,
any such Rents collected by Buyer shall, to the extent properly allocable to
periods prior to the Closing, be paid, promptly after receipt, to the Seller and
any portion thereof properly allocable to periods from and after the Closing
Date shall be retained by Buyer. The term “costs of collection” shall mean and
include reasonable attorneys’ fees and other reasonable out-of-pocket costs
incurred in collecting any Rents.

-10-

 

 

Seller shall not be permitted after the Closing Date to institute proceedings
against any tenant to collect any past due Rents for periods prior to the
Closing Date; provided that Buyer agrees for six (6) months after Closing to
bill tenants for such Rents and provided further that in no event shall Buyer be
obligated to terminate a Lease or dispossess a tenant after Closing for failure
to pay such Rents. If any past due Rents are not collected from the tenants
owing such delinquent amounts, Buyer shall not be liable to Seller for any such
amounts.

Any advance or prepaid rental payments or deposits paid by tenants prior to the
Closing Date and applicable to the period of time subsequent to the Closing Date
and any security deposits or other amounts paid by tenants, together with any
interest on both thereof to the extent such interest is due to tenants shall be
credited to Buyer on the Closing Date. Except in the ordinary course of
business, Seller shall not apply any security deposits between the Effective
Date and Closing.

No credit shall be given either party for accrued and unpaid Rent or any other
non-current sums due from the tenants until said sums are paid.

(b) Rent Adjustments. Pending final adjustments and prorations, as provided in
Section 7(a) above, to the extent that any additional rent, adjustment rent or
escalation payments, if any, including, without limitation, estimated payments
for Taxes (as defined below), insurance, utilities (to the extent not paid
directly by tenants), common area maintenance and other operating costs and
expenses (collectively, “Operating Costs”) in connection with the ownership,
operation, maintenance and management of the Real Property, are paid by tenants
to the landlord under the Leases based on an estimated payment basis (monthly,
quarterly, or otherwise) for which a future reconciliation of actual Operating
Costs to estimated payments is required to be performed at the end of a
reconciliation period, Buyer and Seller shall make an adjustment at Closing for
the applicable reconciliation period (or periods, if the Leases do not have a
common reconciliation period) based on a comparison of the actual Operating
Costs to the estimated payments at and as of Closing. If, as of Closing, Seller
has received additional rent, adjustment rent or escalation payments in excess
of the amount that tenants will be required to pay, based on the actual
Operating Costs as of Closing, Buyer shall receive a credit in the amount of
such excess. If, as of Closing, Seller has received additional rent, adjustment
rent or escalation payments that are less than the amount that tenants would be
required to pay based on the actual Operating Costs as of Closing, Seller shall
receive the same from Buyer following Closing but only after Buyer collects the
same from the applicable tenants. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Buyer and shall be reasonably estimated by the parties if
final bills are not available.

-11-

 

 

(c) Taxes and Assessments. Real estate taxes and special assessments, if any,
assessed against the Property (“Taxes”) for the tax year in which the Closing
occurs (the “Closing Tax Year”) shall be prorated as follows: Buyer shall
receive a credit for Taxes not paid for the Closing Tax Year prorated based on
the number of days of Seller's ownership of the Property in the Closing Tax Year
through the day immediately preceding the Closing Date, all as and to the extent
that Seller has not yet paid the relevant bill therefor; and Seller shall
receive a credit for Taxes paid by or on behalf of Seller in the Closing Tax
Year to the relevant taxing authority prior to Closing, prorated based on the
period of Buyer's ownership of the Property in the Closing Tax Year. If bills
for Taxes payable in the Closing Tax Year are unavailable on the Closing Date,
the taxes will be pro-rated based upon 105% of the tax applicable for the
previous tax period. Subject to reconciliation as provided in Section 7(b)
above, Seller shall retain all amounts paid or payable by tenants under the
Leases on account of Taxes for the period prior to Closing, and Buyer shall be
entitled to amounts paid by tenants under the Leases on account of Taxes for the
period after Closing.

(d) Utilities. Charges attributable to the Property for utilities and fuel,
including, without limitation, steam, water, electricity, gas and oil, except to
the extent paid directly by the tenants, shall be prorated as of the Closing
Date.

(e) Other Prorations. Charges payable under the Approved Contracts assigned to
Buyer pursuant to this Agreement shall be prorated as of the Closing Date. Buyer
shall also receive a credit equal to any past due payments (including interest
or penalties due) from Seller to any of the other parties to the Approved
Contracts.

Seller and Buyer agree that (1) none of the insurance policies relating to the
Property will be assigned to Buyer (and Seller shall pay any cancellation fees
resulting from the termination of such policies), and (2) no employees of Seller
performing services at the Property shall be employed by Buyer. Accordingly,
there will be no prorations for insurance premiums or payroll, and Seller shall
be liable for all premiums and payroll expenses in connection with the
foregoing.

If Seller has made any deposit with any utility company or local authority in
connection with services to be provided to the Property, such deposits shall, if
Buyer so requests and if assignable, be assigned to Buyer at the Closing and
Seller shall receive a credit equal to the amounts so assigned. Seller shall
cooperate with Buyer to transfer all utility services to Buyer at Closing.

In no event shall any costs of the operation or maintenance of the Property
applicable to the period prior to the Closing be borne by Buyer.

Buyer shall be responsible for all Tenant Inducement Costs for or related to all
new Leases (i.e., including, without limitation, any amendment to an existing
Lease) signed after the Effective Date with Buyer's prior written consent
pursuant to Section 14(c). Seller shall have no responsibility, whatsoever, with
respect to any Tenant Inducement Costs for which Buyer is expressly responsible
under this paragraph (and to the extent Seller has paid, or is otherwise
responsible for, any such Tenant Inducement Costs described in this paragraph at
any time following the Effective Date of this Agreement and prior to Closing,
Seller shall receive a proration credit therefor at Closing).

-12-

 

 

The prorations and credits provided for in this Section 7 shall be made on the
basis of a written statement prepared by Escrow Holder and approved by both
parties. At least three (3) Business Days prior to the Closing Date, Escrow
Holder, using information provided by Seller, shall provide Buyer with a
preliminary proration and closing statement, together with backup documentation
and substantiating the prorations provided for and the calculations performed,
in order that Buyer may verify Seller’s methods and calculations. In the event
any prorations made pursuant hereto shall prove incorrect for any reason
whatsoever, either party shall be entitled to an adjustment to correct the same
provided that it makes written demand on the other within six (6) months after
the Closing Date. The provisions of this Section 7 shall survive the Closing.

8. CLOSING.

(a) Closing Requirements. The consummation of the sale and purchase of the
Property (the “Closing”) shall be effected through a closing escrow which shall
be established by Seller and Buyer with the Escrow Holder utilizing a so-called
“New York Style Closing” (i.e., meaning a Closing which has, on the Closing
Date, the concurrent delivery of the documents of title, transfer of interests,
delivery of the Title Policy or “marked-up” title commitment as described herein
and the payment of the Purchase Price). Seller shall provide any customary
affidavits or undertakings to the Title Company necessary for the
afore-described “New York Style” type of Closing to occur. All documents to be
delivered at the Closing and all payments to be made shall be delivered on or
before the Closing Date as provided herein.

(b) Additional Conditions to Closing. It is a condition to Buyer’s obligation to
proceed to Closing and to consummate the transactions contemplated hereby, that,
as of the Closing Date, (i) all of the Seller’s representations and warranties
hereunder shall be true and correct in all material respects and Seller’s
Closing Certificate delivered pursuant to Section 9 hereof shall not disclose
any material qualifications or material changes in Seller’s representations and
warranties set forth in Section 12 hereof; (ii) Seller shall have performed in
all material respects all of its covenants hereunder; (iii) this Agreement shall
not have terminated during the Contingency Period; (iv) the Title Company shall
be unconditionally committed to issue the Title Policy at Closing; and (v)
Seller shall have delivered all other documents and other deliveries listed in
Section 9 hereof. If any condition to Buyer’s obligations hereunder is not
fulfilled, including any condition not set forth in this Section 8(b), then
Buyer shall have the right to terminate this Agreement by written notice to
Seller delivered on or before the Closing Date, in which event the Deposit less
the Independent Contract Consideration shall be returned to Buyer, all
obligations of the parties hereto shall thereupon cease (except for those which
survive the early termination of this Agreement as expressly provided herein)
and this Agreement shall thereafter be of no further force and effect, unless
such failure of condition constitutes a default on the part of Seller under any
other provision of this Agreement, in which case the terms of Section 11(b)
shall also apply.

-13-

 

 

(c) Seller’s Conditions to Closing. It is a condition to Seller’s obligation to
proceed to Closing and to consummate the transactions contemplated hereby, that,
as of the Closing Date, (i) all of the Buyer’s representations and warranties
hereunder shall be true and correct in all material respects and Buyer’s Closing
Certificate delivered pursuant to Section 9 hereof shall not disclose any
material qualifications or material changes in Seller’s representations and
warranties set forth in Section 13 hereof; (ii) Buyer shall have performed in
all material respects all of its covenants hereunder; (iii) this Agreement shall
not have terminated during the Contingency Period; and (iv) Buyer shall have
delivered all other documents and other deliveries required of it under Section
9 hereof. If any condition to Seller’s obligations set forth in this Section
8(c) hereunder is not fulfilled, including any condition not, then Seller shall
have the right to terminate this Agreement by written notice to Buyer, in which
event all obligations of the parties hereto shall thereupon cease (except for
those which survive the early termination of this Agreement as expressly set
forth herein) and this Agreement shall thereafter be of no further force and
effect, and Seller shall be entitled to the Deposit in accordance with Section
11(a) of this Agreement if Buyer failed to consummate the Closing when required
with all Buyer’s conditions precedent to Closing having been satisfied, but
otherwise the Deposit, less the Independent Contract Consideration, shall be
returned to Buyer.

(d) Buyer’s Extension Right. Buyer shall have the right to extend the Closing
Date for up to thirty (30) days for any reason or no reason whatsoever by (i)
giving Seller written notice of such election on or before 5:00 p.m. (Eastern)
on the date that is two (2) Business Days prior to the Scheduled Closing Date
and (ii) depositing the Extension Deposit in immediately available funds with
the Escrow Holder on or before such time. In the event that Buyer cancels the
public offering for any reason or no reason, or the public offering does not
occur on or before September 30, 2014, the Initial Deposit and Extension Deposit
shall be fully refundable to Buyer. Notwithstanding anything to the contrary
herein contained, the Seller agrees that Buyer shall have the option to close at
any time during the extension period upon five (5) Business Days prior notice to
Seller.

9. ESCROW.

(a) Seller’s Closing Deliveries. On or prior to the Closing Date, Seller shall
deliver to Escrow Holder the following documents and materials, all of which
shall be in such form and substance as required hereunder:

(i) Deed; Transfer Declarations. The Deed, duly executed, acknowledged and in
recordable form, accompanied by all necessary transfer tax declarations of
Seller as may be required under applicable law in order to permit the recording
of the Deed.

(ii) Bill of Sale. A duly executed and acknowledged bill of sale for the
Personal Property and Intangible Property, conveying to Buyer all of the
Personal Property and Intangible Property in the form of Exhibit E attached
hereto (the “Bill of Sale”).

(iii) Assignment of Leases. Two (2) originals of an assignment of the Leases and
all guaranties thereof, duly executed and acknowledged by Seller in the form of
Exhibit F attached hereto (the “Assignment of Leases”).

-14-

 

 

(iv) Assignment of Contracts. Two (2) originals of an assignment of the Approved
Contracts, duly executed and acknowledged by Seller and to the extent required
under the terms of any Approved Contract, consented to by the other party to
such Contract in the form of Exhibit G attached hereto (the “Assignment of
Contracts”).

(v) Title Clearance Documents. A customary Owner’s Affidavit and a “gap”
undertaking duly executed by Seller in a form reasonably acceptable to the Title
Company.

(vi) FIRPTA Affidavit. A non-foreign certification, duly executed by Seller
under penalty of perjury, certifying that Seller is not a “foreign person”,
pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of
1986, as amended in the form of Exhibit H attached hereto (“Section 1445”) (the
“FIRPTA Affidavit”). If Seller shall fail or be unable to deliver the same, then
Buyer shall have the right to withhold such portion of the Purchase Price as may
be necessary, in the reasonable opinion of Buyer and its counsel, to comply with
Section 1445 and applicable law.

(vii) Authority Documents. Such other documents as the Title Company may
reasonably require including evidence confirming the due authorization,
execution and delivery of this Agreement and the other documents to be executed
in connection herewith by Seller.

(viii) Seller’s Closing Certificate. A certificate duly executed by Seller in
the form of Exhibit J attached hereto (the “Seller’s Closing Certificate”).

On or prior to the Closing Date, Seller shall deliver to Buyer the following
documents and materials, all of which shall be in form and substance reasonably
acceptable to Buyer:

(1) Documents. Originals of all Documents to the extent in Seller's possession
or reasonable control, if not already delivered, or copies of same to the extent
originals do not exist and all books and records (including those in electronic
format) reasonably required in connection with the maintenance and operation of
the Property.

(2) Keys; Manuals. Keys to all entrance doors in the Improvements, properly
tagged for identification, and, to the extent in Seller's possession or
reasonable control, all operating manuals relating to operation of the equipment
and systems which are part of the Property.

(3) Letters of Credit. With respect to any security deposits under Leases which
are in the form of letters of credit, such letters of credit (including all
amendments) together with a duly executed assignment of such letters of credit,
in form required by the issuer of such letters of credit, which cites Buyer as
the beneficiary thereof, along with the fees, if any, required to transfer such
letters of credit to Buyer.

(4) Notices to Tenants. Notice to each of the tenants and any guarantors under
the Leases, notifying them of the sale of the Property and directing them to pay
all future rent as Buyer may direct.

-15-

 

 

(5) Notices to Parties Under Approved Contracts. Notices to each of the parties
(other than Seller) under the Approved Contracts, notifying them of the sale of
the Property and directing them to address all matters relating to the Approved
Contracts as Buyer may direct.

(6) Buyer’s Closing Certificate. A certificate duly executed by Buyer in the
form of Exhibit J-1 attached hereto (the “Buyer’s Closing Certificate”).

(7) Closing Statement. A duplicate counterpart of a closing statement (the
“Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting
forth all prorations and credits required hereunder, signed by Seller.

(b) Buyer’s Deliveries at Closing. On or before the Closing Date, Buyer shall
deliver to Escrow Holder the Purchase Price for the Property as provided in
Section 2. On or prior to the Closing Date, Buyer shall deliver to Escrow Holder
two (2) duly executed counterparts of the Assignment of Leases, Assignment of
Contracts, Buyer’s Closing Certificate and the Closing Statement and such other
documents as the Title Company may reasonably require including evidence
confirming the due authorization, execution and delivery of this Agreement and
the other documents to be executed in connection herewith by Buyer.

(c) Closing Instructions. This Agreement shall constitute both an agreement
between Buyer and Seller and escrow instructions for Escrow Holder. If Escrow
Holder requires separate or additional escrow instructions which it reasonably
deems necessary for its protection, Seller and Buyer hereby agree promptly upon
request by Escrow Holder to execute and deliver to Escrow Holder such separate
or additional standard escrow instructions of Escrow Holder (the “Additional
Instructions”). In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide. The Additional
Instructions shall not modify or amend the provisions of this Agreement or
impose any additional obligations upon either Seller or Buyer, unless otherwise
agreed to in writing by Seller and Buyer.

(d) Procedures Upon Failure of Condition. Except as otherwise expressly provided
herein, if any of the conditions set forth in this Agreement is not timely
satisfied or waived for a reason other than the default of Buyer or Seller in
the performance of their respective obligations under this Agreement:

(i) This Agreement, the escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate, subject to the survival of such
obligations hereunder as survive such termination;

(ii) Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit, and to Seller and Buyer all documents
deposited by them respectively, which are then held by Escrow Holder; and

(iii) Any escrow cancellation and title charges shall be shared equally buy
Buyer and Seller.

-16-

 

 

(e) Actions of Escrow Holder. On the Closing Date, provided Buyer and Seller
have satisfied (or waived in writing) the conditions set forth in this
Agreement, Escrow Holder shall take the following actions:

(i) Record the Deed in the Recording Location;

(ii) Deliver to Buyer the closing documents required to be delivered to Buyer
under this Agreement and any supplemental instructions provided by Buyer;

(iii) Deliver to Seller in cash or current funds, all sums due Seller pursuant
to this Agreement and any documents required to be delivered to Seller under
this Agreement and any supplemental instructions provided by Seller;

(iv) Cause the Title Company to issue and deliver the Title Policy to Buyer; and

(v) Deliver to Seller and Buyer the Closing Statement which has been certified
by Escrow Holder to be true and correct.

10. CLOSING COSTS; PROPERTY COSTS. Seller shall pay: (a) all title charges and
premiums incurred for the basic Title Policy (but excluding Buyer's
endorsements); (b) ½ of the escrow fees and other charges owing to Escrow
Holder; and (c) all of the Seller’s legal fees and expenses and the cost of all
performances by Seller of its obligations hereunder.

Buyer shall pay: (a) for all endorsements to the Title Policy requested by
Buyer; (b) ½ of the escrow fees and other charges owing to Escrow Holder; (c)
any transfer taxes payable in connection with the transfer of the Property to
Buyer and the recording of the Deed; (c) the cost of updating the Survey; and
(d) all of Buyer’s legal fees and expenses and the cost of all performances by
Buyer of its obligations hereunder (including costs associated with its Due
Diligence Review except as otherwise provided herein).

All other closing costs shall be allocated between Buyer and Seller in
accordance with local custom.

11. REMEDIES.

(a) LIQUIDATED DAMAGES ON BUYER’S DEFAULT. BUYER AND SELLER HEREBY ACKNOWLEDGE
AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT
(ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR
WAIVED), SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL
NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE
OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY
DIFFICULT TO ASCERTAIN. IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED
UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSING FAILS
TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE OTHER
REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF SUCH A BUYER

-17-

 

 

DEFAULT. BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE
THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES
WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT. BUYER AND SELLER
HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A
BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED), AS ITS SOLE AND EXCLUSIVE REMEDY TERMINATE THIS AGREEMENT
AND CANCEL THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON
ESCROW HOLDER SHALL DELIVER THE DEPOSIT TO SELLER AND SELLER SHALL RECEIVE THE
DEPOSIT AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND SELLER WAIVES ALL OTHER
REMEDIES. SUCH RETENTION OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE
OR PENALTY. FOLLOWING TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE ESCROW
AND THE DELIVERY TO AND RETENTION OF THE DEPOSIT BY SELLER AS LIQUIDATED DAMAGES
PURSUANT TO THIS SECTION 11(a), ALL OF THE RIGHTS AND OBLIGATIONS OF BUYER AND
SELLER UNDER THIS AGREEMENT SHALL BE TERMINATED SUBJECT TO SURVIVAL OF SUCH
OBLIGATIONS HEREUNDER AS SURVIVE SUCH TERMINATION.

(b) Buyer’s Remedies. In the event of a default by Seller under this Agreement,
Buyer may, at its sole option and as its exclusive remedy, (i) terminate this
Agreement in which case the Deposit shall be immediately returned to Buyer and
Buyer shall be entitled to reimbursement from Seller for all of Buyer’s
out-of-pocket third party costs and expenses incurred in connection with this
Agreement and Due Diligence Review, subject to a cap of Twenty-five Thousand
Dollars ($25,000.00), (ii) specifically enforce the terms and conditions of this
Agreement; or (iii) expressly waive such default and proceed to Closing.

(c) Aggregate Liability. Seller’s representations and warranties set forth in
Section 12 (the “Seller Representations”) shall survive the Closing Date and the
delivery of the Deed for a period of nine (9) months (the “Limitation Period”).
No claim for a breach of any Seller Representation shall be actionable or
payable (i) if that breach is based on a condition, state of facts or other
matter that was known to Buyer or disclosed to Buyer on the Exhibits to this
Agreement, the Documents, or in writing delivered to Buyer prior to Closing,
(ii) unless the valid claims for all such breaches collectively aggregate
Twenty-Five Thousand Dollars ($25,000.00) or more, in which event the full
amount of such valid claims shall be actionable up to, but not exceeding, the
amount of the Cap (as defined below), and (iii) unless written notice containing
a description of the specific nature of such breach is given by Buyer to Seller
prior to the expiration of the Limitation Period and an action is commenced by
Buyer against Seller with respect to any such claims within sixty (60) days
after the expiration of the Limitation Period. Seller shall not be liable to
Buyer to the extent Buyer’s claim is recoverable from any other party pursuant
to any insurance policy, service contract, warranty, guaranty or Lease. As used
herein, the term “Cap” shall mean the total aggregate amount of Two Hundred
Fifty Thousand Dollars ($250,000.00). In no event shall Seller’s aggregate
liability to Buyer for any and all breaches of any Seller Representations in
this Agreement exceed the amount of the Cap, and Buyer hereby waives and
disclaims any right to damages or compensation for any and all such breaches in
excess of the Cap. Notwithstanding the foregoing, the limitation of Seller’s
liability set forth in this Section 11(c) shall not apply to any liabilities or
obligations of Seller under Sections 7, 10, 22 and 29.

-18-

 

 

(d) Limitation on Seller’s Liability. In addition to the limitation set forth in
Section 16 below, in the event that Buyer has knowledge, through its Due
Diligence Review or otherwise, that any of the representations or warranties
made by Seller under this Agreement were not true or correct when made or that
Seller has breached a covenant hereunder, and if Buyer nevertheless closes the
transaction contemplated by this Agreement, then Buyer shall be deemed to have
waived any such representation and warranty or covenant breach (as applicable)
and shall have no further claim against Seller with respect thereto.

(e) Seller has advised Buyer that Seller intends to distribute the proceeds from
the sale of the Property to GEHS Funding II, L.L.C. (the “GEHS”), the entity
which is the beneficial owner of Seller. Seller and GEHS covenant and agree that
Seller shall remain in existence and in good standing (and shall not liquidate
or dissolve, voluntarily or involuntarily) through the Limitation Period. In the
event Buyer incurs any losses in connection with a breach by Seller of any
representation or warranty for which Seller is liable hereunder, GEHS shall
reimburse Seller and/or provide Seller with all sums necessary for Seller to
meet its obligations (up to the liability limit of $250,000) on a timely basis
hereunder. Seller covenants and agrees that it will take all steps, and pursue
all actions, with and against GEHS as may be necessary to enable Seller to
satisfy its liabilities and meet its obligations to Buyer as provided herein.
Seller has made the foregoing representations and covenants to induce Buyer to
enter into this Agreement without requiring either a guaranty of Seller’s
post-Closing obligations (under Section 11(c)) from GEHS or an escrow sufficient
in amount to cover such post-Closing obligations. The provisions of this Section
shall survive Closing.

12. SELLER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Buyer and the performance by Buyer
of its duties and obligations hereunder, Seller does hereby acknowledge,
warrant, represent and agree to and with Buyer that as of the Effective Date and
as of the Closing Date (such representations and warranties are subject to (a)
those matters, if any, disclosed in the Documents, (b) the Permitted Exceptions,
and (c) all other applicable provisions of this Agreement; in addition, each
individual representation and warranty is qualified to the extent of any
applicable information or exception that is otherwise disclosed in another
express representation or warranty of Seller herein):

(a) Delivery of Documents. To Seller’s knowledge, the Documents delivered by
Buyer to Seller are true, complete and correct copies. To Seller’s knowledge,
Seller has delivered to Buyer all Documents in its possession or reasonable
control.

(b) Compliance With Laws. Except as disclosed on Exhibit M, Seller has received
no written notice of, and to Seller’s knowledge there are no violations of, any
legal requirement affecting the Property which have not been entirely corrected.

(c) Litigation. Except as disclosed on Exhibit M, Seller has not received
written notice of any pending or to Seller’s knowledge threatened litigation or
governmental proceeding affecting Seller, or the Property, that relates to the
Property, the validity or enforceability of this Agreement or any instrument or
document to be delivered by Seller in connection with the transactions
contemplated hereby.

-19-

 

 

(d) Existing Contracts. Attached as Exhibit K is a true, correct and complete
schedule of all Existing Contracts. Seller has not received any currently
effective notice in writing of any uncured material default under any of such
Existing Contracts and, to Seller’s knowledge, Seller is not in default under
any such Existing Contracts. Seller is not a party to, and, to Seller's
knowledge, the Property is not subject to, any contract or agreement of any kind
whatsoever, written or oral, with respect to the Property that would be binding
upon the Property or Buyer after Closing, other than the Permitted Exceptions,
the Leases, and the Approved Contracts.

(e) Proceedings. Except as disclosed on Exhibit M, there is no pending, or to
Seller's knowledge, threatened litigation or other proceeding against Seller
related to the Property, or which may affect Seller's ability to convey the
Property (including without limitation any condemnation action).

(f) Due Authorization. Seller is a limited liability company organized, validly
existing and in good standing under the laws of the State of Delaware. Seller
has or will have full power to execute, deliver and carry out the terms and
provisions of this Agreement and each of the other agreements, instruments and
documents herein required to be made or delivered by Seller pursuant hereto, and
has or will have taken all necessary action in connection with the execution,
delivery and performance of this Agreement and such other agreements,
instruments and documents. The individuals executing this Agreement and all
other agreements, instruments and documents herein required to be made or
delivered by Seller pursuant hereto on behalf of Seller are and shall be duly
authorized to sign the same on Seller’s behalf and to bind Seller thereto.

(g) Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by Seller and when so executed, are and shall be legal, valid, and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(h) No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Seller are not prohibited by,
and will not conflict with, constitute grounds for termination of, or result in
the breach of any agreement or instrument to which Seller is now a party or by
which it or the Property is bound, or, to the knowledge of Seller, any order,
rule or regulation of any court or other governmental agency or official.

(i) Environmental Matters. To Seller's knowledge and except as may be disclosed
in the Documents none of the Property, including subsurface soil and
groundwater, contains any Hazardous Materials. As used in this Agreement,
“Hazardous Materials” shall mean any asbestos, flammable substances, explosives,
radioactive materials, mold, PCB laden oil, hazardous waste, pollutants,
contaminates, toxic substances, pollution or related materials specified as such
in, or regulated under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of such materials but
excluding office supplies, cleaning materials, personal grooming items or other
items that are sold for consumer or commercial use and typically used in other
similar buildings or space.

-20-

 

 

(j) Leases. There are no other leases, licenses, subleases, occupancy agreements
or other agreements for the use, possession or occupancy of any portions of the
Real Property, other than those listed on Exhibit L attached to this Agreement.
The rent roll attached hereto as Exhibit L contains a true, correct and complete
list of all currently existing Leases at the Property to which Seller is a
party; full, true and complete copies of all Leases and all amendments and
guarantees relating thereto have heretofore been delivered to Buyer (or made
available to Buyer as part of the Documents). To Seller's knowledge, each Lease
is in full force and effect, and except as shown on Exhibit L, to Seller's
knowledge, no rent or other amounts payable under the Leases is more than one
(1) month in arrears or has been paid more than one (1) month in advance.
Exhibit L sets forth a true and correct listing of all security deposits
(indicating cash or letter of credit) or prepaid rentals made or paid by the
tenants under the Leases. Except as shown in Exhibit L, Seller has not delivered
any written notices of tenant default to any tenants under Leases which remain
uncured, nor has Seller received any written notices of a landlord default from
any tenants under Leases which remain uncured. None of Seller's interest in any
Lease or of Seller's right to receive the rentals payable by the tenant
thereunder has been assigned, conveyed, pledged or in any manner encumbered by
Seller, except in connection with any existing financing encumbering the
Property, which is to be repaid by Seller and released as of the Closing. Except
as described on Exhibit L, no tenant has given written notice to Seller of any
default or offsets, claims or defenses available to it. The only Tenant
Inducement Costs in the nature of tenant improvement costs for space currently
being leased under any Leases in effect as of the date hereof (whether in the
form of direct payments therefor required of Seller or in the form of tenant
improvement allowances payable by Seller) or for leasing commissions for leased
premises currently being leased under any such Leases, in any such case which
may hereafter be payable under or with respect to the Leases (and excluding, in
any event any such Tenant Inducement Costs which may arise in connection with
expansions or lease renewals/extensions hereafter occurring under or with
respect to any such Leases) are identified in Exhibit L hereto.

(k) Bankruptcy Matters. Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by its creditors, suffered the appointment of a
receiver to take possession of substantially all of its assets, suffered the
attachment or other judicial seizure of substantially all of its assets,
admitted its inability to pay its debts as they come due, or made an offer of
settlement, extension or composition to its creditors generally.

(l) Approvals. Seller has heretofore delivered to Buyer (or will make available
to Buyer as part of the Documents) true, full and complete copies, in all
material respects, of all currently existing Approvals. Seller has not received
any currently effective notice in writing of any uncured material breach or
default under any of the Approvals.

(m) OFAC. Seller is not, nor will it become, a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

-21-

 

 

As used herein, phrases such as “to Seller’s knowledge” or like phrases mean the
actual present and conscious awareness or knowledge of Kimberly Cinnamond,
without any duty of inquiry or investigation; provided that so qualifying
Seller’s knowledge shall in no event give rise to any personal liability on the
part of such individual, or any other partner, member, officer or employee of
Seller, on account of any breach of any representation or warranty made by
Seller herein. Said terms do not include constructive knowledge, imputed
knowledge, or knowledge Seller or such persons do not have but could have
obtained through further investigation or inquiry. No broker, agent, or party
other than Seller is authorized to make any representation or warranty for or on
behalf of Seller.

13. BUYER’S REPRESENTATIONS AND WARRANTIES. As a material inducement to the
execution and delivery of this Agreement by Seller and the performance by Seller
of its duties and obligations hereunder, Buyer does hereby acknowledge, warrant,
represent and agree to and with Seller that as of the Effective Date and as of
the Closing Date:

(a) Due Authorization. Buyer is a corporation organized, validly existing and in
good standing under the laws of the Commonwealth of Massachusetts. Buyer has or
will have full power to execute, deliver and carry out the terms and provisions
of this Agreement and each of the other agreements, instruments and documents
herein required to be made or delivered by Buyer pursuant hereto, and, subject
to Section 4(d) above, has or will have taken all necessary action to authorize
the execution, delivery and performance of this Agreement and such other
agreements, instruments and documents. The individuals executing this Agreement
and all other agreements, instruments and documents herein required to be made
or delivered by Buyer pursuant hereto on behalf of Buyer are or will be duly
authorized to sign the same on Buyer’s behalf and to bind Buyer thereto.

(b) Enforceability. This Agreement has been, and each and all of the other
agreements, instruments and documents herein required to be made or delivered by
Buyer pursuant hereto have been, or on the Closing Date will have been, executed
by Buyer or on behalf of Buyer, and when so executed, are and shall be legal,
valid, and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c) No Conflict. The execution and delivery of, and consummation of the
transactions contemplated by, this Agreement by Buyer are not prohibited by, and
will not conflict with, constitute grounds for termination of, or result in the
breach of any agreement or instrument to which Buyer is now a party or by which
it is bound, or any order, rule or regulation of any court or other governmental
agency or official, which prohibition or conflict would have an adverse effect
on Buyer’s ability to perform its obligations under this Agreement or the
documents to be executed by Buyer in connection with this Agreement.

(d) OFAC. Buyer is not, nor will it become, a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.

-22-

 

 

Buyer’s representations and warranties set forth in this Section 13 shall
survive the Closing Date and the delivery of the Deed for a period of nine (9)
months

14. AS-IS / RELEASE. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE
DOCUMENTS DELIVERED AT CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
AND BUYER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS HAVE BEEN MADE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR THE DOCUMENTS DELIVERED AT CLOSING,
SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OTHER PERSON IS MAKING,
ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES
OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE
BY SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (D) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (G) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING
THE EXPRESS INTENTION OF SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE DOCUMENTS TO BE DELIVERED AT THE CLOSING, THE PROPERTY
WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS. BUYER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT
IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BUYER'S CONSULTANTS IN
PURCHASING THE PROPERTY. EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT IT WILL HAVE THE
OPPORTUNITY TO CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, DURING THE CONTINGENCY PERIOD
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER OR OF ANY MEMBER,
MANAGER, OFFICER, DIRECTOR, AGENT OR ATTORNEY OF SELLER. BUYER ACKNOWLEDGES THAT
ALL INFORMATION OBTAINED BY BUYER WILL BE OBTAINED FROM A VARIETY OF SOURCES
AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER WILL NOT BE DEEMED
TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, ADEQUACY, TRUTH OR ACCURACY
OF ANY OF THE DUE DILIGENCE ITEMS OR OTHER SUCH INFORMATION HERETOFORE OR
HEREAFTER FURNISHED TO BUYER. UPON CLOSING, BUYER ACKNOWLEDGES THE RISK THAT
ADVERSE MATTERS,

-23-

 

 

INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY BUYER'S INSPECTIONS AND INVESTIGATIONS. BUYER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND DOCUMENTS DELIVERED AT CLOSING, SELLER WILL SELL AND
CONVEY TO BUYER, AND BUYER WILL ACCEPT THE PROPERTY, "AS IS, WHERE IS," WITH ALL
FAULTS. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY, BY
SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN
ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO HEREIN. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE "AS IS, WHERE
IS" NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE
MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. BUYER, WITH BUYER'S COUNSEL,
HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART
OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT. WITHOUT LIMITING ANY OTHER PROVISIONS HEREOF, BUYER,
FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, FOREVER RELEASES
AND DISCHARGES, AND COVENANTS NOT TO SUE, SELLER WITH RESPECT TO ANY AND ALL
RIGHTS, CLAIMS, OBJECTIONS, COMPLAINTS AND DEMANDS, AT LAW OR IN EQUITY, WHETHER
DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON
ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH THE PROPERTY OR THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL
CONDITION OF THE PROPERTY OR ANY LAW OR REGULATION APPLICABLE THERETO,
INCLUDING, WITHOUT LIMITATION, ANY CLAIM OR MATTER RELATING TO THE USE,
PRESENCE, DISCHARGE OR RELEASE OF HAZARDOUS MATERIALS ON, UNDER, IN, ABOVE OR
ABOUT THE PROPERTY. THE TERMS AND CONDITIONS OF THIS PARAGRAPH WILL EXPRESSLY
SURVIVE THE CLOSING.

15. ACTIONS AFTER THE EFFECTIVE DATE. The parties covenant to do the following
through the Closing Date:

(a) Title. Except as otherwise specifically contemplated in this Agreement or as
may be required by legal requirements, and without limiting any rights that
tenants may have under their Leases, from and after the Effective Date, Seller
shall not make or permit any changes to the Property or to the condition of
title to the Property that would change the Approved Title or the Approved
Survey except with Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period.

-24-

 

 

(b) Maintenance and Operation of Property. From and after the Effective Date,
Seller shall maintain existing insurance coverage in full force and effect, and
shall operate and maintain the Property in substantially the same manner as
operated and maintained as of the Effective Date, shall not delay or defer any
repair or maintenance item, and shall pay all bills and obligations arising from
the Property as payment becomes due. Seller shall not make any material
alterations to or upon the Property or remove any of the Personal Property
therefrom, except with Buyer's advance written consent, which consent shall not
be unreasonably withheld. Seller shall promptly advise Buyer in writing of any
significant repair or improvement required to keep in the Property in such
condition.

(c) Leases and Agreements. From and after the Effective Date, Seller shall not
enter into any new leases or other occupancy agreements for the Property without
first obtaining Buyer's advance written consent which shall not be unreasonably
withheld prior to the expiration of the Contingency Period but may be withheld
in Buyer's sole and absolute discretion after the expiration of the Contingency
Period. From and after the Effective Date, Seller shall not terminate or amend
any of the Leases or Approved Contracts or any other agreement concerning the
Property, without Buyer’s advance written consent, which consent shall not be
unreasonably withheld prior to the expiration of the Contingency Period but may
be withheld in Buyer's sole and absolute discretion after the expiration of the
Contingency Period, and Seller shall continue to perform all of its obligations
under the Leases and Approved Contracts.

If Seller requests Buyer’s consent to any new lease or other occupancy agreement
or amendment to any existing Lease, Seller shall be required to provide Buyer
with a reasonably detailed written summary of all of the material terms the
proposed transaction along with an itemized list of all Tenant Inducement Costs
which will be incurred in connection with the proposed transaction. Buyer shall
give Seller written notice of approval or disapproval of a proposed new lease or
other occupancy agreement or amendment to any existing Lease within ten (10)
days after Buyer’s receipt of the items described above. If Buyer does not
respond to Seller’s request within such time period, then Buyer will be deemed
to have disapproved such new lease or other occupancy agreement or amendment to
any existing Lease.

(d) Representations and Warranties. Each party shall use reasonable efforts to
prevent any act or omission that would render any of its representations and
warranties herein untrue or misleading, and shall promptly notify the other
party in writing if such act or omission occurs.

(e) Entry. As of the Effective Date, during normal business hours prior to the
Closing, and subject to the rights of tenants under the Leases, Buyer and its
agents, employees and contractors (collectively, “Permittees”) shall have
reasonable access to the Property at agreed upon times for agreed upon purposes
on at least forty-eight (48) hours prior notice to Seller. Seller shall have the
right to have a representative present during any visits to or inspections of
the Property by Buyer or any Permittees. Buyer will conduct its Due Diligence
Review in a manner which is not disruptive to tenants or the normal operation of
the Property. In the event Buyer desires to conduct any physically intrusive
inspections, such as sampling of soils, other media, building materials, or the
like, Buyer will identify in writing exactly what procedures Buyer desires to
perform and request Seller's advance written consent, which consent may be
withheld in Seller’s sole and absolute discretion. Buyer will: (a) maintain
comprehensive general liability (occurrence) insurance (at least $2,000,000),
and deliver a certificate of insurance, which names Seller as an additional
insured thereunder verifying such coverage to Seller promptly upon Seller’s
request; (b) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property; and (c) to the extent damaged by
Buyer or its Permittees, restore the Property and Improvements to substantially
the condition in which the same were found before any such entry upon the
Property and inspection or examination was undertaken.

-25-

 

 

In addition, Buyer shall defend, indemnify and hold harmless Seller from and
against all losses, costs, damages, claims and liabilities arising out of injury
or death to persons, damage to the Property or mechanics' liens arising out of
or in connection with Buyer's Due Diligence Review, Buyer's breach of its
obligations under this Section 15(e) or Buyer's or any Permittees entry upon the
Property unless arising from any pre-existing conditions on the Property or the
negligence or willful misconduct of Seller, Seller's managers, officers,
partners, shareholders or members, as applicable. The provisions of this Section
15(e) shall survive the earlier of the termination of this Agreement or Closing
for a period of 6 months.

(f) Applications. Following the Effective Date, Seller shall not make
application to any governmental entity for any Approvals or any change in the
zoning, affecting the Real Property, except in each case with Buyer’s advance
written consent.

16. DAMAGE TO PROPERTY; TAKING.

(a) Taking. If the Property or any part thereof is taken or is the subject of a
notice of taking by eminent domain prior to the Closing Date, Seller shall
promptly notify Buyer. Within ten (10) Business Days after such notice, Buyer
shall give notice to Seller (with a copy to Escrow Holder) that it elects to (a)
terminate this Agreement, in which event Escrow Holder shall, upon receipt of
Buyer’s Notice to terminate this Agreement, return the Deposit (less the
Independent Contract Consideration) to Buyer and the parties shall have no
further obligations hereunder, or (b) proceed to Closing, in which event Seller
shall pay over and assign to Buyer all awards recovered or recoverable on
account of such taking, net of any reasonable costs incurred by Seller in
connection therewith. If Buyer elects to proceed under clause (b) above, Seller
shall not compromise, settle, or adjust any claims to such awards without
Buyer’s prior written consent.

-26-

 

 

(b) Damage. Risk of loss up to and including the Closing Date shall be borne by
Seller except as expressly set forth herein. In the event of any material damage
to or destruction of the Property or any portion thereof, Buyer may, at its
option, by notice to Seller (with a copy to Escrow Holder) given within ten (10)
Business Days after Seller notifies Buyer in writing of such damage or
destruction (and if necessary the Closing Date shall be extended to give Buyer
the full 10-day period to make such election): (i) terminate this Agreement, in
which event Escrow Holder shall, upon receipt of Buyer’s notice to terminate
this Agreement, return the Deposit (less the Independent Contract Consideration)
to Buyer and the parties shall have no further obligations hereunder (except the
indemnity obligations of each party, which shall survive indefinitely and any
other obligations set forth herein which expressly survive the termination of
this Agreement), or (ii) proceed under this Agreement with no adjustment of the
Purchase Price, receive any insurance proceeds (including any rent loss
insurance applicable to any period on and after the Closing Date) due Seller as
a result of such damage or destruction and assume responsibility for such
repair, and Buyer shall receive a credit at Closing for any deductible amount
under said insurance policies and any uninsured or underinsured loss. If Buyer
elects (ii) above, Seller will cooperate with Buyer in obtaining the insurance
proceeds and such agreements from Seller’s insurers. If the Property is not
materially damaged, then the parties shall proceed to Closing as provided in
clause (ii) above. “Material damage” and “Materially damaged” means damage (w)
resulting in the Property not complying with all legal requirements applicable
to the Property, (x) reasonably exceeding $300,000 or (y) that entitles any
tenant of the Property to terminate its Lease, or (z) which, in Buyer’s or
Seller’s reasonable estimation, will take longer than 120 days to repair.

(c) Waiver. Failure of Buyer to timely provide a notice of election in
accordance with this Section 15, shall be deemed an election by Buyer to
terminate this Agreement. Seller and Buyer each hereby agree that the provisions
of this Section 15 shall govern the parties’ obligations in the event of any
damage or destruction to the Property or the taking of all or any part of the
Real Property and expressly waive any provision of applicable law to the
contrary.

17. SURVIVAL. Except as otherwise expressly provided herein, any and all rights
of action of Buyer or Seller for any breach of any representation, warranty or
covenant contained in this Agreement shall merge with the Deed and other
instruments executed at Closing, shall terminate at Closing and shall not
survive Closing.

18. SUCCESSORS AND ASSIGNS. The terms, covenants and conditions herein contained
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto. Seller shall not have the right, power, or authority to
assign, pledge or mortgage this Agreement or any portion of this Agreement, or
to delegate any duties or obligations arising under this Agreement, voluntarily,
involuntarily, or by operation of law. This Agreement and all rights of Buyer
hereunder may be assigned or transferred by Buyer to any of its affiliates upon
written notice to Seller, in which event all instruments, documents and
agreements required to be delivered to the Buyer hereunder shall be delivered
to, and run for the benefit of such entity, and such entity (rather than Buyer)
shall execute and deliver any instruments, documents or agreements required to
be executed and delivered by Buyer hereunder; provided, however, that in the
event of any such assignment to an affiliate, the original Buyer hereunder shall
remain fully liable and responsible for the performance of Buyer’s obligations
hereunder prior to Closing or if this Agreement terminates following such
termination.

-27-

 



19. NO THIRD PARTY BENEFITS. This Agreement is made for the sole benefit of the
Buyer and Seller and their respective successors and assigns, and no other
person shall have any right or remedy or other legal interest of any kind under
or by reason of this Agreement.

20. COUNTERPARTS. This Agreement may be executed in multiple counterparts and
shall be valid and binding with the same force and effect as if all parties had
executed the same Agreement. The parties hereby agree that a PDF copy of each
party's original signature to this Agreement delivered by electronic mail shall
be effective as such party's signature to this Agreement.

21. ENTIRE AGREEMENT; FURTHER ASSURANCES. This Agreement contains all of the
covenants, conditions and agreements between the parties and shall supersede all
prior correspondence, agreements and understandings, both verbal and written.
The parties intend that this Agreement constitutes the complete and exclusive
statement of its terms and that no extrinsic evidence may be introduced in any
proceeding involving this Agreement.

The parties each agree to do, execute, acknowledge and deliver all such further
acts, instruments and assurances and to take all such further action before or
after the Closing as shall be necessary or desirable to fully carry out this
Agreement and to fully consummate and effect the transactions contemplated
hereby.

22. ATTORNEYS’ FEES. In the event of any litigation regarding the rights and
obligations under this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and court costs, and the right to such fees and costs
shall not be limited by the provisions of Section 11. As used herein, the term
"prevailing party" shall mean the party that has succeeded upon a significant
issue in the litigation and achieved a benefit with respect to the claims at
issue, taken as a whole, whether or not damages are actually awarded to such
party.

23. NOTICES. All notices required or permitted to be given pursuant to the terms
hereof shall be in writing and shall be delivered to the applicable addresses
set forth in Section 1 of this Agreement either by (a) certified mail, return
receipt requested, in which case notice shall be deemed delivered three (3)
Business Days after deposit, postage prepaid in the U.S. mail, (b) a nationally
recognized and reputable messenger service or overnight courier, in which case
notice shall be deemed delivered one (1) Business Day after deposit with such
messenger or courier on or prior to 5:00 p.m., Eastern (if deposited after such
time, notice shall be deemed given upon receipt of the notice by the addressee),
(c) electronic mail, in which case notice shall be deemed delivered as of the
date and time that transmission to recipient was completed or (d) personal
delivery with receipt acknowledged in writing, in which case notice shall be
deemed delivered when received. The notice address for any party may be changed
by written notice to the other party as provided herein.

24. CONSTRUCTION OF AGREEMENT. In construing this Agreement, all headings and
titles are for the convenience of the parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and the masculine shall include the feminine and vice versa.
This Agreement shall not be construed as if prepared by one of the parties, but
rather according to its fair meaning as a whole, as if both parties had prepared
it. All Exhibits attached hereto are incorporated in this Agreement by reference
thereto.

-28-

 



25. TIME. Time is of the essence of every provision herein contained. Whenever
the date or deadline for any action to be taken is not a Business Day, the
relevant date or deadline shall be the next Business Day.

26. APPLICABLE LAW. This Agreement shall be governed by the internal laws of the
state in which the Real Property is located.

27. NO ORAL MODIFICATION OR WAIVER. This Agreement may not be changed or amended
orally, but only by an agreement in writing. No waiver shall be effective
hereunder unless given in writing, and waiver shall not be inferred from any
conduct of either party.

28. MARKETING OF PROPERTY. Unless and until this Agreement is duly terminated
pursuant to the terms hereof, Seller shall not enter into any binding agreements
with any party other than Buyer relating to the sale, transfer or other
disposition of the Property or any portion thereof.

29. BROKERAGE COMMISSION. Buyer and Seller each represents and warrants to the
other that it has not dealt with any third party (other than Broker) in a manner
which would obligate the other to pay any brokerage commission, finder’s fee or
other compensation due or payable with respect to the transaction contemplated
hereby other than a commission to be paid to Broker pursuant to a separate
agreement, which shall be paid by Seller only upon the Closing of the purchase
and sale contemplated hereby. Buyer shall indemnify, defend, and hold Seller
harmless from and against any losses, damages, costs and expenses (including,
but not limited to, reasonable attorneys’ fees and costs) incurred by Seller by
reason of any actual or alleged breach or inaccuracy of the Buyer’s
representations and warranties contained in this Section 29. Seller shall
indemnify, defend, and hold Buyer harmless from and against any losses, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
and costs) incurred by Buyer by reason of any actual or alleged breach or
inaccuracy of Seller’s representations and warranties contained in this Section
29. The provisions of this Section 29 shall survive the Closing.

30. RECORDATION NOT PERMITTED. In no event shall this Agreement or any
memorandum hereof be recorded in the official or public records where the
Property is located, and any such recordation or attempted recordation shall
constitute a default under this Agreement by the party responsible for such
recordation or attempted recordation.

31. CONFIDENTIALITY. The parties acknowledge that the transaction described
herein is of a confidential nature and shall not be disclosed except to Buyer’s
or Seller’s respective affiliates, officers, directors, principals, members,
employees, agents, attorneys, partners, accountants, lenders or investors
(collectively, for purposes of this Section 31, the “Permitted Outside Parties”)
or as required by law. No party shall make any public disclosure of the specific
terms of this Agreement, except as required by law (including SEC regulations
and NYSE requirements). In connection with the negotiation of this Agreement and
the preparation for the consummation of the transactions contemplated hereby,
each party acknowledges that it will have access to confidential information
relating to the other party. Each party shall treat such information as
confidential, preserve the confidentiality thereof, and not duplicate or use
such information, except to Permitted Outside Parties in connection with the
transactions contemplated hereby. Except as required by applicable law, neither
party shall issue any press release or make any statement to the media without
the other party’s consent, which consent shall not be unreasonably withheld or
delayed. The provisions of this Section shall survive any termination of this
Agreement.

-29-

 



32. INFORMATION AND AUDIT COOPERATION. Seller shall, at Buyer’s expense,
reasonably cooperate with Buyer, Buyer’s designated representative and/or
Buyer’s independent auditor and provide each access to the books and records of
the Property and all related information regarding the Property, including,
without limitation, three (3) calendar years of unaudited books and records of
the Property. Should three (3) calendar years of books and records not be
available, then Seller shall supply as many years of books and records that
exist, but in no event shall Seller provide less than one (1) year of books and
records. At Closing, Seller shall provide to Buyer a representation letter
regarding the books and records of the Property, in substantially the form of
Exhibit I attached hereto, in connection with auditing the Property in
accordance with generally accepted auditing standards; provided, however, in no
event shall the delivery of any such “auditor’s representation letter” be deemed
to subject Seller or any of its affiliates or their respective partners,
members, managers, shareholders, officers, directors, trustees, beneficiaries,
employees or agents to any liability under the Securities Act of 1933, as
amended, as an “issuer,” “underwriter” or “expert”. At Buyer’s request, at any
time within one (1) year after the Closing, Seller shall provide Buyer with such
additional books, records, representation letters and such other matters
reasonably determined by Buyer as necessary to satisfy its or its affiliated
parties' obligations as a real estate investment trust and/or the requirements
(including, without limitations, any regulations) of the Securities and Exchange
Commission. The provisions of this Section 32 shall survive the Closing.

33. WAIVER OF JURY TRIAL. TO THE EXTENTS PERMITTED BY LAW, SELLER AND BUYER
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIM (I) ARISING
UNDER ANY OF THE DOCUMENTS TO BE EXECUTED AND DELIVERED AT CLOSING, OR (II)
CONNECTED WITH OR RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING. SELLER OR BUYER MAY FILE AN ORIGINAL
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE FOREGOING
WAIVER.

34. NON-WAIVER. No waiver of any provision of this Agreement shall be deemed to
have been made unless it is expressed in writing and signed by the party charged
with making the waiver. No delay or omission in the exercise of any right or
remedy accruing upon a breach of this Agreement shall impair such right or
remedy or be construed as a waiver of such breach. The waiver of any breach of
this Agreement shall not be deemed to be a waiver of any other breach hereof.

[Signatures appear on following page.]

-30-

 

IN WITNESS WHEREOF, the parties hereto have executed one or more copies of this
Agreement as a sealed instrument the day and year first above written.

 

SELLER: 3100 CREEKSIDE INVESTORS, LLC,   a Delaware limited liability company  
            By: GEHS Funding II, L.L.C., a Delaware     limited liability
company, its sole member                 By: High Street Equity Advisors II,    
  LLC, a Massachusetts limited       liability company, its manager            
      By: High Street Realty Company, LLC, a         Delaware limited liability
company,         its sole member                               By: /s/ Daniel J.
Coughlin         Name:  Daniel J. Coughlin         Title:    Manager            
BUYER: PLYMOUTH INDUSTRIAL REIT, INC.,   a Maryland corporation              
By: /s/ Pendleton P. White, Jr.     Name: Pendleton P. White, Jr.     Title:
President                    

 

[3100 Creekside Parkway, Lockbourne, OH]

 

 

 

 

The undersigned Escrow Holder hereby joins in to this Agreement to acknowledge
its consent to the terms and provisions of this Agreement.

 

 

  Commonwealth Land Title   Insurance Company, a division of   Fidelity National
Financial, Escrow   Holder               By:  /s/ Robert J. Capozzi     Name:
Robert J. Capozzi     Title: Vice President/General Counsel         Date:    
7/1/14

 

 

 

 

[3100 Creekside Parkway, Lockbourne, OH]

 

 

 

 

JOINDER

 

The undersigned hereby hereby joins this Agreement solely for the purpose of
agreeing to reimburse Seller and/or provide Seller with all sums necessary (up
to the liability limit of $250,000) for Seller to meet its obligations under
Section 11(c) of this Agreement in the event Buyer incurs any losses in
connection with a breach by Seller of any representation or warranty for which
Seller is liable under Section 11(c) of this Agreement.

 

  By: GEHS Funding II, L.L.C.,     a Delaware limited liability company        
        By: High Street Equity Advisors II,       LLC, a Massachusetts limited  
    liability company, its manager                   By: High Street Realty
Company, LLC, a         Delaware limited liability company,         its sole
member                               By: /s/ Daniel J. Coughlin        
Name:  Daniel J. Coughlin         Title:    Manager                

 

 

[3100 Creekside Parkway, Lockbourne, OH]

 

 

 

 



EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

PARCEL I:

SITUATED IN THE STATE OF OHIO, COUNTY OF FRANKLIN, HAMILTON TOWNSHIP, N.W. AND
S.W. QUARTER OF SECTION 25, TOWNSHIP 4, RANGE 22, CONGRESS LANDS AND BEING PART
OF THE ORIGINAL 139.58 ACRE TRACT CONVEYED AS PARCEL NUMBER ONE (1ST TRACT) TO
PHILEMON J. DILL, JR., JAC T. DILL, AND JAMES E. DILL IN DEED BOOK 3480, PAGE
112 AND DEED BOOK 3570, PAGE 212 AND MORE PARTICULARLY BOUNDED AND DESCRIBED AS
FOLLOWS:

BEGINNING FOR REFERENCE AT A RAILROAD SPIKE FOUND AT THE POINT OF INTERSECTION
OF THE EASTERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND WESTERN RAILWAY COMPANY
(WESTERLY LINE OF SAID ORIGINAL 139.58 ACRE TRACT) WITH THE CENTERLINE OF BIXBY
ROAD.

THENCE N 72°14'19” E ALONG THE CENTERLINE OF BIXBY ROAD A DISTANCE OF 697.21
FEET TO A P.K. NAIL FOUND IN THE CENTERLINE OF BIXBY ROAD;

THENCE 5 4°54'29” W A DISTANCE OF 32.51 FEET TO AN IRON PIN SET ON THE EXISTING
SOUTHERLY RIGHT-OF-WAY OF BIXBY ROAD (60') AS SHOWN ON UNRECORDED PLAT OF
CREEKSIDE INDUSTRIAL CENTER AS PREPARED BY R.D. ZANDE AND ASSOCIATES, AND A
NORTHEAST CORNER OF A 33.980 ACRE TRACT DEEDED TO GOODYEAR TIRE AND RUBBER
COMPANY, VOL. 35031, PG. H05, SAID IRON PIN BEING THE TRUE PLACE OF BEGINNING
FOR THE TRACT HEREIN TO BE DESCRIBED;

THENCE S 4°54'29” W ALONG AN EASTERLY LINE OF SAID GOODYEAR TRACT A DISTANCE OF
520.44 FEET TO AN IRON PIN SET;

THENCE S 85°05'31” E ALONG A NORTHERLY LINE OF SAID GOODYEAR TRACT A DISTANCE OF
352.96 FEET TO AN IRON PIN FOUND;

THENCE S 52°02'46” E ALONG A NORTHERLY LINE OF SAID GOODYEAR TRACT A DISTANCE OF
111.41 FEET TO AN IRON PIN SET;

THENCE N 4°54'29” E A DISTANCE OF 767.60 FEET TO AN IRON PIN SET ON SAID
EXISTING SOUTHERLY RIGHT-OF-WAY OF BIXBY ROAD;

THENCE S 72°14'19” W ALONG SAID SOUTHERLY RIGHT-OF-WAY OF BIXBY ROAD A DISTANCE
OF 483.69 FEET TO THE PLACE OF BEGINNING CONTAINING 6.352 ACRES OR 276,715
SQUARE FEET OF LAND, MORE OR LESS, AS CALCULATED BY THE ABOVE COURSES WHICH WERE
DETERMINED WITHIN THE PRECISION REQUIREMENTS OF AN URBAN SURVEY (AS ADOPTED BY
ALTA/ACSM AND IN EFFECT ON THE DATE OF THIS DESCRIPTION). THE ABOVE SURVEY WAS
PREFORMED BY DOUGLAS R. HOCK, OHIO P.S. NO. 7661 ON SEPTEMBER 22, 1998.

ALL REFERENCES USED IN THIS DESCRIPTION CAN BE FOUND AT THE FRANKLIN COUNTY
RECORDER'S OFFICE, FRANKLIN COUNTY, OHIO, WITH THE EXCEPTION OF SAID UNRECORDED
DEED. THE BEARINGS USED IN THIS DESCRIPTION WERE BASED ON THE WESTERLY
RIGHT-OF-WAY OF ALUM CREEK DRIVE BEING S 3°17'05” W AS USED IN SAID RIGHT-OF-WAY
PLANS FOR FRANKLIN COUNTY, COUNTY ROAD NO. 122.

A-1-

 

 

PARCEL II:

SITUATED IN THE STATE OF OHIO, COUNTY OF FRANKLIN, HAMILTON TOWNSHIP, N.W. AND
S.W. QUARTER OF SECTION 25, TOWNSHIP 4, RANGE 22, CONGRESS LANDS, AND BEING PART
OF THE ORIGINAL 139.58 ACRE TRACT CONVEYED AS PARCEL NUMBER ONE (1ST TRACT) TO
PHILEMON J. DILL, JR., JAC T. DILL, AND JAMES E. DILL IN DEED BOOK 3480, PAGE
112 AND DEED BOOK 3570, PAGE 212 AND MORE PARTICULARLY BOUNDED AND DESCRIBED AS
FOLLOWS:

BEGINNING FOR REFERENCE AT A RAILROAD SPIKE FOUND AT THE POINT OF INTERSECTION
OF THE EASTERLY RIGHT-OF-WAY LINE OF THE NORFOLK AND WESTERN RAILWAY COMPANY
(WESTERLY LINE OF SAID ORIGINAL 139.58 ACRE TRACT) WITH THE CENTERLINE OF BIXBY
ROAD.

THENCE N 72°14'19” E ALONG THE CENTERLINE OF BIXBY ROAD A DISTANCE OF 697.21
FEET TO A P.K. NAIL FOUND IN THE CENTERLINE OF BIXBY ROAD;

THENCE S 4°54'29” W A DISTANCE OF 32.51 FEET TO AN IRON PIN SET ON THE EXISTING
SOUTHERLY RIGHT-OF-WAY OF BIXBY ROAD (60') AS SHOWN ON UNRECORDED PLAT OF
CREEKSIDE INDUSTRIAL CENTER AS PREPARED BY R.D. ZANDE AND ASSOCIATES.

THENCE N 72°14'19” E ALONG SAID SOUTHERLY LINE OF BIXBY ROAD A DISTANCE OF
483.69 FEET TO AN IRON PIN SET, SAID IRON PIN BEING THE TRUE PLACE OF BEGINNING
FOR THE TRACT HEREIN TO BE DESCRIBED;

THENCE S 4°54'29” W A DISTANCE OF 767.60 FEET TO AN IRON PIN SET ON A NORTHERLY
LINE OF A 33.980 ACRE TRACT DEEDED TO GOODYEAR TIRE AND RUBBER COMPANY, VOL.
35031, PG. H05;

THENCE S 52°02'46” E ALONG A NORTHERLY LINE OF SAID GOODYEAR TRACT A DISTANCE OF
165.79 FEET TO AN IRON PIN SET ON A CURVE IN THE WESTERLY RIGHT-OF-WAY OF A
PROPOSED ROAD (60') IN SAID UNRECORDED PLAT OF CREEKSIDE INDUSTRIAL CENTER;

THENCE ALONG SAID PROPOSED RIGHT-OF-WAY WITH A CURVE TO THE RIGHT HAVING A DELTA
OF 56°37'21”, A RADIUS OF 380.00 FEET, A CHORD BEARING N 66'15'54” E A CHORD
DISTANCE OF 360.44 FEET, AN ARC LENGTH OF 375.54 FEET TO AN IRON PIN SET;

THENCE S 85°25'25” E ALONG SAID PROPOSED RIGHT-OF-WAY A DISTANCE OF 39.65 FEET
TO AN IRON PIN SET;

THENCE ALONG SAID PROPOSED RIGHT-OF-WAY WITH A CURVE TO THE LEFT HAVING A DELTA
OF 90°10'07”, A RADIUS OF 50.00 FEET, A CHORD BEARING N 49°29'31” E A CHORD
DISTANCE OF 70.82 FEET, AN ARC LENGTH OF 78.69 FEET TO AN IRON PIN SET;

THENCE N 4°24’28” E ALONG SAID PROPOSED RIGHT-OF-WAY A DISTANCE OF 590.02 FEET
TO AN IRON PIN SET;

THENCE ALONG SAID PROPOSED RIGHT-OF-WAY WITH A CURVE TO THE LEFT HAVING A DELTA
OF 17°52'09”, A RADIUS OF 320.00 FEET, A CHORD BEARING N 4°31'37” W A CHORD
DISTANCE OF 99.40 FEET, AN ARC LENGTH OF 99.80 FEET TO AN IRON PIN SET;

A-2-

 

 

THENCE N 13°27’41” W ALONG SAID RIGHT-OF-WAY A DISTANCE OF 93.74 FEET TO AN IRON
PIN SET;

THENCE ALONG SAID PROPOSED RIGHT-OF-WAY WITH A CURVE TO THE LEFT HAVING A DELTA
OF 90°00'00”, A RADIUS OF 50.00 FEET, A CHORD BEARING N 58°27'41” W A CHORD
DISTANCE OF 70.71 FEET, AN ARC LENGTH OF 78.54 FEET TO AN IRON PIN SET ON SAID
SOUTHERLY RIGHT-OF-WAY OF BIXBY ROAD;

THENCE S 76032'19” W ALONG THE SOUTHERLY RIGHT-OF-WAY OF SAID BIXBY ROAD A
DISTANCE OF 69.86 FEET TO AN IRON PIN SET;

THENCE S 72°14'19” W ALONG THE SOUTHERLY RIGHT-OF-WAY OF SAID BIXBY ROAD A
DISTANCE OF 394.86 FEET TO THE PLACE OF BEGINNING CONTAINING 10.5000 ACRES OR
457,380 SQUARE FEET OF LAND, MORE OR LESS, AS CALCULATED BY THE ABOVE COURSES
WHICH WERE DETERMINED WITHIN THE PRECISION REQUIREMENTS OF AN URBAN SURVEY (AS
ADOPTED BY ALTA/ACSM AND IN EFFECT ON THE DATE OF THIS DESCRIPTION). THE ABOVE
SURVEY WAS PREFORMED BY DOUGLAS R. HOCK, OHIO P.S. NO. 7661 ON SEPTEMBER 22,
1998.

ALL REFERENCES USED IN THIS DESCRIPTION CAN BE FOUND AT THE FRANKLIN COUNTY
RECORDER'S OFFICE, FRANKLIN COUNTY, OHIO, WITH THE EXCEPTION OF SAID UNRECORDED
DEED. THE BEARINGS USED IN THIS DESCRIPTION WERE BASED ON THE WESTERLY
RIGHT-OF-WAY OF ALUM CREEK DRIVE BEING S 3°17'05” W AS USED IN SAID RIGHT-OF-WAY
PLANS FOR FRANKLIN COUNTY, COUNTY ROAD NO. 122.

 

 

A-3-

 

EXHIBIT B

DOCUMENTS

1.Operating Statements. Operating statements of the Property for the 3 years
preceding the date of this Agreement and the current year-to-date (“Operating
Statements”). Copies of all of Seller’s books and records with respect to the
Property.

2.Management and/or Leasing Agreements. Copies of any management and/or leasing
agreements under which the Property is managed and/or leased.

3.Tax Statements. Copies or a summary of ad valorem tax statements for the
current or most recently available tax period and for the prior 36 months
including the Property’s tax identification number(s); and latest value
renditions.

4.Insurance. Copies of Seller’s certificate of insurance for the Property, all
insurance policies, a loss history, a list of any current claims relating to the
Property, and any notices received by Seller from insurance carriers within the
last 12 months.

5.Budget. Seller’s most recent budget for the Property, including the
forthcoming year, if applicable.

6.Service Contracts. A list together with copies of all management, leasing,
security, maintenance, service, supply, equipment rental and other contracts
related to the operation of the Property (“Service Contracts”).

7.Proceedings. Copies of any documents or materials relating to any current
litigation, investigation, condemnation, or other proceeding pending or
threatened against Seller or affecting the Property.

8.Tangible Personal Property. A current inventory of all tangible personal
property and fixtures owned by Seller (if any).

9.Maintenance Records. All maintenance work orders for the prior 12 months.

10.List of Capital Improvements. A list of all capital improvements performed on
the Property within the prior 24 months.

11.Reports. Any environmental, geotechnical, soil, engineering and drainage
reports, assessments, audits and surveys.

12.As-Built Survey; Title Policy. All existing as-built surveys of the Property;
and all existing title policies related to the Property.

13.Site Plans. All site plans relating to the Property.

B-1-

 

 

14.As-Built Plans and Specifications. All as-built construction, architectural,
mechanical, electrical, plumbing, landscaping and grading plans and
specifications relating to the Property.

15.Permits and Warranties. Copies of all warranties and guaranties (including
without limitation any roof warranty), permits, certificates of occupancy,
licenses and other approvals related to the Property.

16.Intentionally Omitted.

17.Financial Statements. Copies of financial statements reflecting the operation
of the Property for the prior 2 calendar years, including statements of cash
flow and year-end balance sheets, and statements of income, expense, accounts
payable and accounts receivable for each such year, each prepared in accordance
with generally accepted accounting principles consistently applied, and fairly
presenting the financial position of Seller with respect to the Property at the
end of each such year and the results of the operations thereof for such year.

18.Leases. Copies of all Leases and any amendments thereto.

19.Commission Schedule and Agreements. A schedule (“Commission Schedule”) and
copies of all commission agreements related to the Leases or the Property.

 

B-2-

 

EXHIBIT C

FORM OF TENANT ESTOPPEL CERTIFICATE

___________, 2014

The undersigned (“Tenant”), hereby states, certifies and affirms the following
with respect to the possible sale of the Property (as defined below) to
_________________, a Delaware limited liability company, and its successors and
assigns (the “Buyer”), with the knowledge and intent that the Buyer shall rely
hereon:

1. The Tenant, as the tenant, and ____________ (“Landlord”), as the landlord,
are parties to that certain lease dated ________________ __, ____ (“Original
Lease”), whereby the Tenant leased approximately ________ square feet of space
(the “Leased Premises”) in a portion of the Property known as
___________________________________, and more particularly described in the
Original Lease (the “Property”).

2. The Original Lease has not been amended or modified in any respect whatsoever
except for the amendments or modifications listed on Exhibit A attached hereto,
if any (collectively with the Original Lease, hereinafter referred to as the
“Lease”) and constitutes the complete agreement between the Landlord and the
Tenant with respect to the Leased Premises.

3. The minimum rent currently payable under the Lease is in the amount of
$___________ per month which has been paid through ___________, 2014; and except
for the current month, no rent has been paid in advance. Excluding electricity
charges, Tenant’s pro rata share of operating expenses, real estate taxes and
other “pass-through” charges [in excess for the amount of such charges during
the base year] is __________% and is currently paying $______ per month in
additional rent for estimated “pass through” charges.

4. Tenant has no current known claims, counterclaims, defenses or setoffs
against Landlord or to the payment of rent or other charges arising from the
Lease or otherwise, nor is Tenant entitled to any tenant improvement allowance
or other concession payment from Landlord or any free rent for any period after
the date of this certification except as follows: (state none, if applicable)
_______________.

5. The Tenant has accepted and is in possession of the Leased Premises. All
improvements, alterations and space required to be furnished by Landlord
pursuant to the Lease have been completed, all sums required to be paid by
Landlord to Tenant in connection with the improvements (including, without
limitation, any tenant allowance or rebate) have been paid in full, and all
other conditions precedent to the commencement of the term of the Lease have
been satisfied.

The term of the Lease commenced on _____________, ____, and the current term is
scheduled to expire on _____________, 20__. Except as set forth in the Lease,
the Tenant does not have (i) a right to renew the Lease, or (ii) any option to
expand the Leased Premises. Tenant has no right or option to purchase any part
of the Leased Premises or the Property.

C-1-

 

 

6. To Tenant’s knowledge, there is no event of default nor any fact or
circumstance that, with the giving of notice or the passage of time or both,
would constitute an event of default under the Lease by Landlord or Tenant.

7. Tenant has paid to Landlord, and Landlord is holding on behalf of Tenant, a
security deposit in the amount of $__________________ and in the form of
____________.

8. No actions, whether voluntary or otherwise, are pending against Tenant under
the bankruptcy laws of the United States or any state thereof.

9. The address of Tenant for receipt of notices is as set forth in the Lease.

10. Neither the Lease nor the Leased Premises have been sublet, assigned,
mortgaged or encumbered (in whole or in part), except as follows: (state none,
if applicable) ____________.

11. To Tenant’s actual knowledge, Tenant has not generated, used, stored,
spilled, or disposed of, or released any Hazardous Substances at, on or in the
Leased Premises in violation of any applicable law or which requires a cleanup
or remediation or reporting to a governmental body under any applicable law.
“Hazardous Substances” shall not include those materials that are technically
within the definition provided for in the Lease but that are contained in
prepackaged office supplies, cleaning materials, or personal grooming items or
other items that are sold for consumer or commercial use and typically used in
other similar buildings or space.

12. This certification shall be binding upon Tenant and shall inure to the
benefit of Landlord, Buyer and any lender (“Lender”) to Buyer (or to Buyer’s
owners), each of the respective successors and assigns of Landlord, Buyer and
Lender, and all parties claiming through or under such persons or any such
successor or assign; and Tenant acknowledges that Buyer is purchasing the
Property in reliance on this certification.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the ___ day of ____________, 2014.

TENANT:

______________________, a ____________

 

 

By: ____________________________

Name:

Title:

C-2-

 

 

EXHIBIT A TO TENANT ESTOPPEL

[LIST OF AMENDMENTS AND MODIFICATIONS]

C-3-

 

EXHIBIT D

FORM OF LIMITED WARRANTY DEED

 

LIMITED WARRANTY DEED

 

 

KNOW ALL MEN BY THESE PRESENTS:

 

That 3100 CREEKSIDE INVESTORS, LLC, a Delaware limited liability company, for
valuable consideration paid, grants, with limited warranty covenants, to
______________________________, a ______________________, Grantee, whose tax
mailing address is ___________________________, the real property described on
Exhibit A attached hereto and made a part hereof, subject to the matters set
forth on Exhibit B attached hereto and made a part hereof:

 

Prior Instrument References: Instrument No. 200706260110979.

 

Witness its hand this _______ day of ______________, 2014.

 

  GRANTOR:       3100 CREEKSIDE INVESTORS, LLC,   a Delaware limited liability
company       By: GEHS Funding II, L.L.C., a Delaware     limited liability
company, its sole member                 By: High Street Equity Advisors II,    
  LLC, a Massachusetts limited       liability company, its manager            
      By: High Street Realty Company, LLC, a         Delaware limited liability
company,         its sole member                               By:          
Name:           Title:                    

 

 

D-1-

 

COMMONWEALTH OF MASSACHUSETTS

 

County of Suffolk

 

     On this ________ day of __________, 2014, before me, the undersigned notary
public, personally appeared
___________________________________________________________, as
______________________of High Street Realty Company, LLC, the sole member of
High Street Equity Advisors II, LLC, the sole Manager of GEHS Funding II,
L.L.C., the sole member of 3100 CREEKSIDE INVESTORS, LLC, proved to me through
satisfactory evidence of identification, which was
____________________________________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

_____________________________________

Notary Public [Affix Seal]

My commission expires: _________________

 

This instrument prepared by:

 

Lisa A. Sher, Esq.

Drinker Biddle & Reath LLP

One Logan Square, Ste. 2000

Philadelphia, PA 19103-6996

D-2-

 

 

EXHIBIT A TO FORM OF LIMITED WARRANTY DEED

 

PROPERTY DESCRIPTION

D-3-

 

 

 

EXHIBIT B TO FORM OF LIMITED WARRANTY DEED

 

PERMITTED EXCEPTIONS

 

 

 

D-4-

 

EXHIBIT E

BILL OF SALE AND ASSIGNMENT

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date, [________________], a
[________________] limited liability company (“Seller”), does hereby bargain,
sell, grant, assign, transfer, set over and deliver unto
[________________________], a [________________________] (“Buyer”), all of
Seller’s right, title and interest in and to all of the Personal Property and
the Intangible Property. Seller warrants and represents that it has good title
to the property conveyed hereby, and it has not been pledged, transferred or
assigned to any other person, and Seller is duly authorized to sell and convey
the property to Buyer.

Seller shall, at any time and from time to time, upon the reasonable request of
Buyer, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances and assurances, and take all such further
actions, as shall be necessary or desirable to give effect to the transactions
hereby consummated and to collect and reduce to the possession of Buyer any and
all of the interests and assets hereby transferred to Buyer.

SELLER MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO THE PERSONAL PROPERTY AND THE INTANGIBLE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE HABITABILITY, CONDITION OR FITNESS THEREOF FOR ANY PARTICULAR
USE OR PURPOSE. BUYER AGREES THAT THE PERSONAL PROPERTY AND INTANGIBLE PROPERTY
ARE CONVEYED BY SELLER AND ACCEPTED BY BUYER IN AN "AS IS, WHERE IS" CONDITION,
AND SELLER SPECIFICALLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR OF
FITNESS FOR A PARTICULAR PURPOSE.

 

As used herein, all initially capitalized terms not defined herein shall have
the meanings assigned to such terms in that certain Purchase and Sale Agreement
and Escrow Instructions dated as of June __, 2014 between Buyer and Seller (the
“Purchase Agreement”).

IN WITNESS WHEREOF, Seller has executed this Bill of Sale and Assignment as of
Closing Date.

________________________], a [________________________]

 

 

 

By: __________________________

Name: ________________________

Title: _________________________

 

E-1-

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF LEASES

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
[________________________], a [________________________] (“Assignor”), does
hereby assign, sell, transfer, set over and deliver to ___________ (“Assignee”),
all of the landlord’s right, title and interest in and to the leases and/or
licenses more particularly described on Exhibit A attached hereto and
incorporated herein, all of which are in full force and effect (the “Leases”),
together with all guaranties of the Leases and all unapplied security deposits,
prepaid rentals, unapplied cleaning fees and other unapplied deposits paid or
deposited by any tenant thereunder to Assignor, as landlord, or any other person
on Assignor’s behalf pursuant to the Leases (together with any interest which
has accrued for the account of the respective tenant). The Leases affect the
real property described on Exhibit B attached hereto and made a part hereof (the
“Real Property”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Leases arising from and after the
Closing Date.

Assignor hereby acknowledges that Assignor has retained, and Assignee shall not
assume or be responsible for, any of the obligations, covenants, terms and
conditions of the Leases, with respect to obligations to be performed or
observed by the landlord thereunder arising at any time prior to the Closing
Date or rights accruing to landlord prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed, and Assignor shall not
be responsible for, any of the obligations, covenants, terms and conditions of
the Leases, with respect to obligations to be performed or observed by the
landlord thereunder arising at any time after to the Closing Date or rights
accruing to landlord after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost, or expense
(including, without limitation, reasonable attorneys’ fees and costs and court
costs) incurred by Assignee incident to, resulting from, or in any way arising
out of any failure by Assignor to perform and observe the obligations,
covenants, terms and conditions retained by Assignor hereunder. Assignee hereby
agrees to protect, defend, indemnify Assignor and its successors, assigns,
affiliates, directors, officers, employees and partners of any of them and hold
each of them harmless from any and all claims, liabilities, damages, and
penalties and any and all loss, costs, or expense (including, without
limitation, reasonable attorneys’ fees and costs and court costs) incurred by
the Assignor incident to, resulting from, or in any way arising out of any
failure by Assignee to perform and observe the obligations, covenants, terms and
conditions assumed by Assignee hereunder; provided, however, that to the extent
Assignor has delivered tenant security deposits to Assignee and complied with
applicable law, Assignor shall have no

F-1-

 

 

further liability for the return of such delivered tenant security deposits.
Each of the parties hereto further agrees, upon notice from the other, to
contest any demand, claim, suit, or action against which each party has
hereinabove agreed to indemnify and hold the other and all such other parties
harmless, and to defend any action that may be brought in connection with any
such demand, claim, suit, or action, or with respect to which each party has
hereinabove agreed to hold the other and all such other parties harmless, and to
bear all costs and expenses of such contest and defense. The indemnities set
forth herein shall be deemed to be material and shall survive the Closing Date.

Assignor and Assignee shall, at any time and from time to time, upon the
reasonable request of the other, execute, acknowledge and deliver all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances, and take all such further actions, as shall be necessary or
desirable to give effect to the transactions hereby consummated and to collect
and reduce to the possession of Assignee any and all of the interests and assets
hereby transferred to Assignee.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
June __, 2014 between Assignor and Assignee.

This Assignment and Assumption of Leases may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Leases.

F-2-

 

IN WITNESS WHEREOF, this Assignment and Assumption of Leases has been executed
by Assignor and Assignee and is effective as of the Closing Date.

  ASSIGNOR:       [________________], a   [________________]         By:    
Name:     Title:                 ASSIGNEE:     __________________________ LLC,  
a Delaware limited liability company         By:              

F-3-

 

Exhibit A to Assignment and Assumption of Leases

Leases

F-4-

 

Exhibit B to Assignment and Assumption of Leases

Legal Description

 

F-5-

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION OF CONTRACTS

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, effective as of the Closing Date (as hereinafter defined),
[________________________], a [________________________] (“Assignor”), does
hereby assign, sell, transfer, set over and deliver to
_____________________________, LLC, a [________________________] (“Assignee”),
all of Assignor’s right, title and interest in and to the contracts described on
Exhibit A attached hereto and made a part hereof (the “Approved Contracts”).

Assignee hereby accepts the foregoing assignment and assumes and agrees to
perform and observe all of the obligations, covenants, terms and conditions to
be performed or observed by Assignor under the Approved Contracts arising from
and after the Closing Date.

Assignor hereby acknowledges that Assignor has retained and Assignee shall not
assume or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignor
thereunder arising at any time prior to the Closing Date.

Assignee hereby acknowledges that Assignee has assumed and Assignor shall not
retain or be responsible for any of the obligations, covenants, terms and
conditions of the Approved Contracts to be performed or observed by Assignee
thereunder arising at any time after the Closing Date.

Assignor hereby agrees to protect, defend, indemnify Assignee and its
successors, assigns, affiliates, directors, officers, employees and partners of
any of them, and hold each of them harmless from any and all claims,
liabilities, damages, and penalties and any and all loss, cost or expense
(including, without limitation, reasonable attorneys’ fees and court costs)
incurred by Assignee incident to, resulting from, or in any way arising out of
any failure by Assignor to perform and observe the obligations, covenants, terms
and conditions retained by Assignor hereunder. Assignee hereby agrees to
protect, defend, indemnify Assignor and its successors, assigns, affiliates,
directors, officers, employees and partners of any of them and hold each of them
harmless from any and all claims, liabilities, damages, and penalties and any
and all loss, costs, or expense (including, without limitation, reasonable
attorneys’ fees and court costs) incurred by the Assignor incident to, resulting
from, or in any way arising out of any failure by Assignee to perform and
observe the obligations, covenants, terms and conditions assumed by Assignee
hereunder. Each of the parties hereto further agrees, upon notice from the
other, to contest any demand, claim, suit, or action against which each party
has hereinabove agreed to indemnify and hold the other and all such other
parties harmless, and to defend any action that may be brought in connection
with any such demand, claim, suit, or action, or with respect to which each
party has hereinabove agreed to hold the other and all such other parties
harmless, and to bear all costs and expenses of such contest and defense. The
indemnities set forth herein shall be deemed to be material and shall survive
the Closing Date.

G-1-

 

 

Assignor shall, at any time and from time to time, upon the reasonable request
of Assignee, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances, and take
all such further actions, as shall be reasonably necessary to give effect to the
transactions hereby consummated and to collect and reduce to the possession of
Assignee any and all of the interests and assets hereby transferred to Assignee.

As used herein, “Closing Date” shall have the meaning assigned to that term in
that certain Purchase and Sale Agreement and Escrow Instructions dated as of
June __, 2014 between Assignor, Assignee and the other parties named therein.

This Assignment and Assumption of Contracts may be executed in counterparts with
the same effect as if all parties hereto had executed the same document. All
counterparts shall be construed together and shall constitute a single
Assignment and Assumption of Contracts.

G-2-

 

IN WITNESS WHEREOF, this Assignment and Assumption of Contracts has been
executed by Assignor and Assignee and is effective as of the Closing Date.

  ASSIGNOR:       [________________], a   [________________]         By:    
Name:     Title:                 ASSIGNEE:     __________________________ LLC,  
a Delaware limited liability company         By:              

 

G-3-

 

Exhibit A to Assignment and Assumption of Contracts

 

Approved Contracts

G-4-

 

EXHIBIT H

SELLER’S FIRPTA CERTIFICATE

Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”) provides
that a transferee of a U.S. real property interest must withhold tax if the
transferor is a foreign person. For U.S. tax purposes (including SECTION 1445),
the owner of a disregarded entity (which has legal title to a U.S. real property
interest under local law) will be the transferor of the Property and not the
disregarded entity. To inform [_______________] (the “Transferee”) that
withholding of tax is not required upon the disposition of a U.S. real property
interest by HSRE Fund II Investors, llc, a Delaware limited liability company
(“Transferor”), which in turn is the sole member of GEHS Funding II, L.L.C.,
which in turn in the sole member of 3100 Creekside Investors, LLC, each a
Delaware limited liability company, the undersigned hereby certifies on behalf
of Transferor:

 

1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person (as those terms are defined in the Code and the
Income Tax Regulations);

 

2.Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations promulgated thereunder;

 

3.Transferor's U.S. employer identification number is 22-4576833; and

 

4.Transferor's office address is:

 

c/o High Street Realty Company, LLC

53 State Street, 38th Floor

Boston, Massachusetts 02109.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury the undersigned declares that he has examined this
certification and that to the best of his knowledge and belief it is true,
correct and complete, and the undersigned further declares that he has the
authority to sign this document on behalf of the Transferor.

 

[signature page is next page]

H-1-

 



 

Dated: _________ ____, 2014

 

    TRANSFEROR:  [DISCUSS PARTIES]           HSRE FUND II INVESTORS, LLC,     a
Delaware limited liability company                 By: High Street Equity
Advisors II, LLC, a       Massachusetts limited       liability company, its
manager                   By: High Street Realty Company, LLC, a        
Delaware limited liability company,         its sole member                    
          By:           Name:  Daniel J. Coughlin         Title:    Manager    
           

 

 

 

[Signature Page to Seller’s FIRPTA Certificate]

 

H-2-

 

EXHIBIT I

AUDIT LETTER

Marcum LLP

117 Kendrick Street, Suite 800

Needham, MA 02494

[Current Date]

Ladies and Gentlemen:

We are providing this letter in connection with your audit of the Statement of
Revenue over Certain Operating Expenses (“Statement”) of
[________________________] (the “Property”) for the year ended December 31,
201__ for the purpose of expressing an opinion as to whether the Statement
presents fairly, in all material respects, the revenue and certain operating
expenses in conformity with accounting principles generally accepted in the
United States of America.

We are also providing this letter in connection with your review of the
statement of revenues and certain expenses for the Property for the period (the
“Period”) from January 1, 201__ through xxx, 201__ for the purpose of
determining whether any material modifications should be made to the statement
for it to conform with accounting principles generally accepted in the United
States of America.

We confirm, to the best of our knowledge and belief, the following
representations made to you during your audit and your review.

The Property has made available to you all financial records and related data
for the Period.

We have no knowledge of any fraud or suspected fraud during the Period affecting
the Property involving (1) management, (2) employees who have significant roles
in internal control, or (3) others where the fraud could have a material effect
on the financial statements.

Except where otherwise stated below, matters less than $xx,000 collectively are
not considered to be exceptions that require disclosure for the purpose of the
following representations. This amount is not necessarily indicative of amounts
that would require adjustment to or disclosure in the statement.

1.There are no transactions during the Period that have not been properly
recorded in the accounting records underlying the statements.

2.During the Period, there are no:

a.Violations of laws or regulations whose effects should be considered for
disclosure in the financial statements or as a basis for recording a loss
contingency.

I-1-

 

 

b.Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by Statement of Financial Accounting Standards No. 5,
Accounting for Contingencies.

 

 

 

___________________________________________________________

xxxx, Chief Financial Officer

 

 

 

I-2-

 

EXHIBIT J

SELLER’S CLOSING CERTIFICATE

This Certificate (“Certificate”) is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of June ___, 2014 (the “Agreement”)
by and between [_________________], a [__________________] (“Seller”), and
[_____________________], , a [__________________](“Buyer”).

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that he or she is familiar with the Agreement
and certifies on behalf of Seller that:

All of the representations and warranties made by Seller in the Agreement are
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

SELLER:

[_________ _________]a [_________ _________]

 

 

By: _________________________________

Name: _______________________________

Title: ________________________________

 

Date: _____________________

J-1-

 

EXHIBIT J-1

BUYER’S CLOSING CERTIFICATE

This Certificate (“Certificate”) is furnished pursuant to __________ of that
certain Purchase and Sale Agreement dated as of June ___, 2014 (the “Agreement”)
by and between [_________________], a [__________________] (“Seller”), and
[_____________________], , a [__________________](“Buyer”).

Unless otherwise defined herein, all capitalized terms used herein shall have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that he or she is familiar with the Agreement
and certifies on behalf of Buyer that:

All of the representations and warranties made by Buyer in the Agreement are
true and correct in all material respects as of the Closing Date as if made on
and as of the Closing Date.

The foregoing certifications are made and delivered this ___ day of _________,
2014.

BUYER:

[_________ _________]a [_________ _________]

 

 

By: _________________________________

Name: _______________________________

Title: ________________________________

 

Date: _____________________

J-1-1-

 

EXHIBIT K

EXISTING CONTRACTS

K-1-

 

EXHIBIT L

LIST OF leaseS

 

[see attached RENT ROLL]

 

L-1-

 

EXHIBIT M

 

DISCLOSURES

 

 

NONE

 

 

 

M-1-



